As filed with the Securities and Exchange Commission on December 16, 2011 Registration No. 333 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. (Check appropriate box or boxes) HIGHMARK FUNDS (Exact Name of Registrant as Specified in Charter) 350 California Street, Suite 1600 San Francisco, CA 94104 (Address of principal executive offices) (zip) Registrant's telephone number, including area code:(800) 433-6884 Name and address of agent for service: John M. Loder, Esq. Ropes & Gray LLP Three Embarcadero Center San Francisco, CA 94111 Title of securities being registered: Class A, Class B, Class C and Fiduciary shares Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective. It is proposed that this filing will become effective on January 16, 2012 pursuant to Rule 488. An indefinite amount of the Registrant's securities has been registered under the Securities Act of 1933 pursuant to Rule 24f-2 under the Investment Company Act of 1940. In reliance upon such Rule, no filing fee is being paid at this time. This registration statement relates solely to the sale of shares of the Registrant's HighMark Value Momentum Fund. HIGHMARK FUNDS HighMark Large Cap Value Fund 350 California Street, Suite 1600 San Francisco, CA 94104 [February 1], 2012 Dear Shareholder: Enclosed please find several documents that are being furnished to you in connection with a Special Meeting of Shareholders (the “Meeting”) of HighMark Large Cap Value Fund (the “Acquired Fund”), a series of HighMark Funds, a Massachusetts business trust.The Meeting will be held at the offices of BNY Mellon Asset Servicing at 201 Washington Street, 34th Floor, Boston, MA 02108, on [March 16], 2012 at 3:00 p.m. Eastern Time.We hope this material will receive your immediate attention. At the Meeting, shareholders of the Acquired Fund will be asked to consider and approve the reorganization of the Acquired Fund into HighMark Value Momentum Fund (the “Acquiring Fund”), another series of HighMark Funds.If shareholders of the Acquired Fund approve the proposed reorganization and if the other conditions to the reorganization are satisfied, the Acquired Fund would transfer all of its assets to the Acquiring Fund in exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund of all of the Acquired Fund’s liabilities and obligations of any kind whatsoever, whether absolute, accrued, contingent or otherwise, in existence on the closing date.After these transfers, Class A, Class B, Class C and Fiduciary shares of the Acquiring Fund will be distributed to Class A, Class B, Class C and Fiduciary shareholders of the Acquired Fund and the Acquired Fund would be liquidated and dissolved. While the reorganization will bring about some changes, we expect the proposed reorganization will offer you the following advantages: Continued strength of fund management.Oversight of the Acquiring Fund will continue to be provided by the Board of Trustees of HighMark Funds, and overall management of the Acquiring Fund will be provided by HighMark Capital Management, Inc. (“HighMark Capital”), the investment adviser of the Acquired Fund. Potential for enhanced efficiencies. It is expected that shareholders of the Acquired Fund will be shareholders of a larger fund post-reorganization.A larger fund may realize efficiencies that can reduce its expenses. Limited cost of reorganization.The reorganization is intended to be tax-free for U.S. federal income tax purposes, and no expenses of the reorganization will be borne by shareholders of the Acquired Fund or the Acquiring Fund.The contractual advisory fee rate payable by the Acquiring Fund is the same as the contractual advisory fee rate currently payable by the Acquired Fund. Continued commitment to shareholders.HighMark Capital is committed to shareholders in terms of fund performance, communications and service.As a shareholder of the Acquiring Fund, you should expect to continue to receive the high level of shareholder services you receive as a shareholder of the Acquired Fund. More information on the specific details and reasons for the reorganization are contained in the enclosed combined Prospectus/Proxy Statement.The Notice of Special Meeting of Shareholders and the proxy card are also enclosed.Please read these documents carefully. THE BOARD OF TRUSTEES OF HIGHMARK FUNDS HAS APPROVED THE PROPOSED REORGANIZATION AND RECOMMENDS THAT YOU VOTE IN FAVOR OF THE PROPOSED REORGANIZATION. We welcome your attendance at the Meeting.Your vote is important to us.If you are unable to attend the meeting in person, we urge you to vote your proxy by mail, so your shares may be voted according to your instructions. Sincerely, Earle A. Malm II President HIGHMARK FUNDS HighMark Large Cap Value Fund 350 California Street, Suite 1600 San Francisco, CA 94104 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [MARCH 16], 2012 To Shareholders of HighMark Large Cap Value Fund: NOTICE IS HEREBY GIVEN of a Special Meeting of Shareholders (the “Meeting”) of HighMark Large Cap Value Fund, a series of HighMark Funds, that will be held at the offices of BNY Mellon Asset Servicing at 201 Washington Street, 34th Floor, Boston, MA 02108, on [March 16], 2012 at 3:00 p.m. Eastern Time, to consider and vote on the following: 1.Approval of the Agreement and Plan of Reorganization by and among HighMark Funds, on behalf of HighMark Large Cap Value Fund and HighMark Value Momentum Fund, and HighMark Capital Management, Inc., which provides for the acquisition of the assets and obligations of HighMark Large Cap Value Fund in exchange for shares of HighMark Value Momentum Fund.A vote in favor of the Agreement and Plan of Reorganization will also constitute a vote in favor of the liquidation and dissolution of HighMark Large Cap Value Fund in connection with the reorganization. 2.Any other business that may properly come before the Meeting or any adjournment or postponement thereof. The Board of Trustees of HighMark Funds has fixed the close of business on [January 9], 2012 as the record date for the Meeting.Shareholders of record are entitled to notice of, and to vote at, the Meeting. The proposed reorganization is described in the attached combined Prospectus/Proxy Statement and a form of Agreement and Plan of Reorganization is attached as Appendix A to the combined Prospectus/Proxy Statement.The enclosed proxy is being solicited on behalf of the Board of Trustees of HighMark Funds. The Board of Trustees of HighMark Funds unanimously recommends approval of the proposed reorganization. By Order of the Board of Trustees, Helen A. Robichaud Secretary [February 1], 2012 Your vote is important.Each shareholder who does not expect to attend the Meeting in person is requested to complete, sign, date, and promptly return the enclosed proxy card.Please vote as soon as possible to help avoid additional proxy solicitation costs and so that the Meeting may be held as scheduled. SUBJECT TO COMPLETION Preliminary Combined Prospectus/Proxy Statement dated December 16, 2011 The information in this Combined Prospectus/Proxy Statement is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Combined Prospectus/Proxy Statement is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. [●], 2012 HIGHMARK FUNDS HighMark Large Cap Value Fund HighMark Value Momentum Fund 350 California Street, Suite 1600 San Francisco, CA 94104 1-800-433-6884 COMBINED PROSPECTUS/PROXY STATEMENT This Combined Prospectus/Proxy Statement, including the attached appendices (this “Prospectus/Proxy Statement”), the Notice of Special Meeting of Shareholders and the enclosed proxy card (the “Proxy Card”) are expected to be mailed to shareholders beginning on or about [February 1], 2012.This Prospectus/Proxy Statement is furnished in connection with the solicitation of proxies from the shareholders of HighMark Large Cap Value Fund (the “Acquired Fund”) and sets forth concisely information you should know before voting on the following proposal: 1.Approval of the Agreement and Plan of Reorganization by and among HighMark Funds, on behalf of HighMark Large Cap Value Fund and HighMark Value Momentum Fund, and HighMark Capital Management, Inc., which provides for the acquisition of the assets and obligations of HighMark Large Cap Value Fund in exchange for shares of HighMark Value Momentum Fund.A vote in favor of the Agreement and Plan of Reorganization will also constitute a vote in favor of the liquidation and dissolution of HighMark Large Cap Value Fund in connection with the reorganization. HighMark Value Momentum Fund is referred to herein as the “Acquiring Fund,” and the Acquiring Fund and the Acquired Fund are each referred to herein as a “Fund”. This proposal will be considered by shareholders of the Acquired Fund at a Special Meeting of Shareholders of the Acquired Fund (the “Meeting”) that will be held at the offices of BNY Mellon Asset Servicing at 201 Washington Street, 34th Floor, Boston, MA 02108, on [March 16], 2012 at 3:00 p.m. Eastern Time.The Agreement and Plan of Reorganization provides for the transfer of all the assets of the Acquired Fund to the Acquiring Fund in exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund of all of the Acquired Fund’s liabilities and obligations of any kind whatsoever, whether absolute, accrued, contingent or otherwise, in existence on the closing date (“Obligations”).The Agreement and Plan of Reorganization further provides that following the transfer to the Acquiring Fund, Class A, Class B, Class C and Fiduciary shares of the Acquiring Fund will be distributed to the applicable Class A, Class B, Class C and Fiduciary shareholders of record of the Acquired Fund on the closing date, which is expected to be on or around [March 26], 2012, without further action on your part.Pursuant to the Agreement and Plan of Reorganization, the Acquired Fund will then be liquidated and dissolved.These events, collectively, are referred to in this Prospectus/Proxy Statement as the “Reorganization”.A proposed form of Agreement and Plan of Reorganization is enclosed with this Prospectus/Proxy Statement as Appendix A – Form of Agreement and Plan of Reorganization.Please read this Prospectus/Proxy Statement carefully and keep it for future reference. It is intended that as a result of the Reorganization, you will receive on a tax-free basis (for U.S. federal income tax purposes), a number of full and fractional Class A, Class B, Class C or Fiduciary shares of the Acquiring Fund equal to the value of your share of the net assets of the corresponding class of the Acquired Fund, as determined using HighMark Funds’ valuation policies and procedures, transferred to the Acquiring Fund on the closing date. HighMark Funds is an open-end management investment company made up of multiple series of redeemable shares. Each series is operated as a separate mutual fund.HighMark Funds has twenty-seven funds, twenty-five of which are currently offered to investors.HighMark Large Cap Value Fund and HighMark Value Momentum Fund are diversified series of HighMark Funds. 1 HighMark Capital Management, Inc. (“HighMark Capital”), a California corporation, serves as the investment adviser to both the Acquired Fund and the Acquiring Fund, and it is expected that HighMark Capital will continue to serve as investment adviser to the Acquiring Fund after the Reorganization. The following documents have been filed with the Securities and Exchange Commission (the “Commission”) and are hereby incorporated into this Prospectus/Proxy Statement by reference: ·The Statement of Additional Information of the Acquiring Fund dated [●], 2012, relating to this Prospectus/Proxy Statement. ·Information relating to the Acquired Fund in the Class A, Class B and Class C shares Prospectus of HighMark Funds dated December 1, 2011, as supplemented from time to time. ·Information relating to the Acquired Fund in the Fiduciary shares Prospectus of HighMark Funds dated December 1, 2011, as supplemented from time to time. ·Information relating to the Acquired Fund in the Class A, Class B, Class C and Fiduciary shares Statement of Additional Information of HighMark Funds dated December 1, 2011, as supplemented from time to time. For a free copy of the Statement of Additional Information of the Acquiring Fund relating to this Prospectus/Proxy Statement, shareholders may call 1-800-433-6884 or write to HighMark Large Cap Value Fund, c/o HighMark Funds Administration, 350 California Street, Suite 1600, San Francisco, CA 94104. The following documents have been filed with the Commission and are incorporated into the Statement of Additional Information relating to this Prospectus/Proxy Statement by reference: ·Information relating to the Acquiring Fund in the Class A, Class B, Class C and Fiduciary shares Statement of Additional Information of HighMark Funds dated December 1, 2011, as supplemented from time to time. ·Information relating to the Acquired Fund and the Acquiring Fund in the Report of Independent Registered Public Accounting Firm and the audited financial statements of the Acquired Fund and the Acquiring Fund included in the Annual Report to Shareholders of the Acquired Fund, Acquiring Fund and the other series of HighMark Funds as of and for the period ended July 31, 2011 (the “HighMark Annual Report”). The Acquired Fund has previously sent the HighMark Annual Report to its shareholders.For a free copy of this report or any of the documents listed above relating to the Acquired Fund or HighMark Funds, shareholders may call 1-800-433-6884 or write to HighMark Large Cap Value Fund, c/o HighMark Funds Administration, 350 California Street, Suite 1600, San Francisco, CA 94104.Shareholders may also obtain the Acquired Fund’s Prospectus and the HighMark Annual Report by accessing the Internet site for HighMark Funds at www.highmarkfunds.com. Text-only versions of all of the foregoing Acquired Fund and Acquiring Fund documents can be viewed online or downloaded from the EDGAR database on the Commission’s internet site at www.sec.gov.Shareholders can review and copy information about HighMark Funds, the Acquired Fund and the Acquiring Fund at prescribed rates by visiting the Commission’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling 1-202-551-8090.Shareholders can obtain copies, upon payment of a duplicating fee, by sending an e-mail request to publicinfo@sec.gov or by writing the Commission’s Public Reference Section, Washington, D.C. 20549-0102. 2 SHARES OF THE ACQUIRING FUND: · ARE NOT DEPOSITS OR OBLIGATIONS OF, OR GUARANTEED BY, UNION BANK, N.A.* OR ITS AFFILIATES AND SUBSIDIARIES; · ARE NOT INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR BY ANY FEDERAL OR STATE GOVERNMENTAL AGENCY; AND · INVOLVE INVESTMENT RISK, INCLUDING THE POSSIBLE LOSS OF THE AMOUNT INVESTED. *Union Bank, N.A. is the parent company of HighMark Capital. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS NOT CONTAINED IN THIS PROSPECTUS/PROXY STATEMENT IN CONNECTION WITH THE OFFER MADE BY THIS PROSPECTUS/PROXY STATEMENT AND, IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATIONS MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY HIGHMARK FUNDS.THIS PROSPECTUS/PROXY STATEMENT DOES NOT CONSTITUTE AN OFFERING BY HIGHMARK FUNDS IN ANY JURISDICTION IN WHICH SUCH OFFERING MAY NOT LAWFULLY BE MADE. 3 TABLE OF CONTENTS PAGE I. Questions and Answers Regarding the Reorganization 5 II. Proposal 1 – Reorganization of the Acquired Fund into the Acquiring Fund 18 III. Voting Information 25 IV. Interests of Certain Persons in the Reorganization 32 V. Information Filed with the Securities and Exchange Commission 32 Appendix A Form of Agreement and Plan of Reorganization A-1 Appendix B Investment Objective, Principal Investment Strategies and Related Risks of the Acquiring Fund B-1 Appendix C Comparison of Fundamental and Non-Fundamental Investment Policies C-1 Appendix D Information Applicable to the Acquiring Fund D-1 Appendix E Financial Highlights for the Acquiring Fund E-1 4 I.QUESTIONS AND ANSWERS REGARDING THE REORGANIZATION. The following questions and answers provide an overview of key features of the proposed Reorganization.Please review this Prospectus/Proxy Statement prior to casting a vote.You may also obtain a copy of the Acquired Fund’s prospectus and statement of additional information by calling 1-800-433-6884.Please call 1-800-433-6884 with any questions about the Reorganization or this Prospectus/Proxy Statement generally. 1. What transactions are being proposed? If approved by the shareholders of the Acquired Fund and subject to certain other conditions being satisfied or waived, the Acquired Fund will transfer all of its assets to the Acquiring Fund in exchange for shares of the Acquiring Fund.At the same time, the Acquiring Fund will assume all the Obligations of the Acquired Fund.Following these transfers, Class A, Class B, Class C and Fiduciary shares of the Acquiring Fund will be distributed to Class A, Class B, Class C and Fiduciary shareholders of record of the Acquired Fund on or around [March 26], 2012.The Acquired Fund will then be liquidated and dissolved. It is intended that as a result of the proposed Reorganization, you will receive, without paying any sales charges and on a tax-free basis (for U.S. federal income tax purposes), a number of full and fractional Class A, Class B, Class C or Fiduciary shares of the Acquiring Fund corresponding to your corresponding class of the Acquired Fund equal to the value of the net assets of the corresponding class of the Acquired Fund, as determined using HighMark Funds’ valuation policies and procedures, transferred to the Acquiring Fund and attributable to you on the closing date. Shareholders of the Acquired Fund are being asked to approve the Agreement and Plan of Reorganization.A copy of a form of Agreement and Plan of Reorganization is attached as Appendix A.By approving the Agreement and Plan of Reorganization, shareholders are approving the Reorganization, which includes the liquidation and dissolution of the Acquired Fund. The closing of the Reorganization (the “Closing”) is contingent upon certain conditions either being satisfied or waived.In the event that the shareholders of the Acquired Fund approve the Agreement and Plan of Reorganization but the Reorganization does not ever close, such approval shall not be deemed to be an independent approval of the liquidation and dissolution of the Acquired Fund.If the Reorganization is not consummated, the Board of Trustees of HighMark Funds may consider possible alternative arrangements in the best interests of the Acquired Fund and its shareholders.The Closing is scheduled to occur on or around [March 26], 2012 or such later date as the parties may agree (the “Closing Date”). HighMark Capital serves as investment adviser of both the Acquired Fund and the Acquiring Fund and the Acquired Fund and the Acquiring Fund have the same portfolio managers.HighMark Capital is a subsidiary of Union Bank, N.A., which is a subsidiary of UnionBanCal Corporation.UnionBanCal Corporation is wholly-owned by The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”).BTMU is in turn a wholly-owned subsidiary of Mitsubishi UFJ Financial Group, Inc.As of November 30, 2011, HighMark Capital had approximately $16.5 billion in assets under management.HighMark Capital (and its predecessors) has been providing investment management services to individuals, institutions and large corporations since 1919. 5 2. Why is the Reorganization being proposed? The Board of Trustees of HighMark Funds has concluded that participation in the proposed Reorganization is in the best interests of the Acquired Fund and its shareholders.In reaching this conclusion, the Board considered, among other factors: 1. The lack of adequate shareholder demand, indicating limited prospects for growth, and the failure to accumulate assets in the Acquired Fund. 2. The Acquired Fund’s underperformance for the short, intermediate and long-term time periods. 3. HighMark Capital’s substantial experience with value investing and the fact that the portfolio managers of the Acquired Fund are also currently the portfolio managers of the Acquiring Fund. 4. Economies of scale available to shareholders through the consolidation of the Acquired Fund into a larger fund. 5. The fact that the Reorganization is expected to be a tax-free transaction, meaning shareholders are not expected to recognize gain or loss on the exchange of their shares for shares of the Acquiring Fund. 6. The overlap in the securities portfolios of the Acquired Fund and the Acquiring Fund, and the manageable amount of built-in gains in the securities portfolio of the Acquired Fund. 7. The fact that the shareholders will bear no expenses associated with the Reorganization. For a more complete discussion of the factors affecting the Board of Directors’ decision, please see “Proposal 1:Reorganization of the Acquired Fund into the Acquiring Fund - Board of Trustees’ Considerations.” 3. How do the fees and expenses of the Acquired Fund compare to the Acquiring Fund and what are they estimated to be following the Reorganization? The following tables show the fees and expenses for Class A, Class B, Class C and Fiduciary shares of the Acquired Fund and the Acquiring Fund for the 12-month period beginning August 1, 2010 and ending July 31, 2011 and a fee wavier for the period from December 1, 2011 to November 30, 2012.They also show the pro forma fees and expenses for the Class A, Class B, Class C and Fiduciary shares of the Acquiring Fund for the 12-month period beginning August 1, 2010 and ending July 31, 2011 and a fee wavier for the period from the Closing Date to November 30, 2012. 6 As illustrated below, the total annual fund operating expense ratios (before fee waivers) of the Class A, Class B, Class C and Fiduciary shares of the Acquiring Fund are expected to be lower than the total annual fund operating expense ratios (before fee waivers) of the corresponding class of shares of the Acquired Fund.In addition, after giving effect to fee waivers that HighMark Capital has agreed will extend through November 30, 2012, the net expense ratios of the classes of shares of the Acquiring Fund exchanged in the Reorganization will be the same as those of the corresponding classes of shares of the Acquired Fund.With respect to the Acquired Fund, HighMark Capital may recoup from the Acquired Fund any of the fees and expenses it has waived and/or reimbursed until the end of the third fiscal year after the end of the fiscal year in which such waiver and/or reimbursement occurs only if the operating expenses of the Acquired Fund’s class of shares, without regard to such payment, are at an annual rate (as a percentage of the average daily net assets of the Acquired Fund attributable to such class of shares) of less than 1.20% with respect to Class A shares, 1.80% with respect to Class B shares, 1.80% with respect to Class C shares and 0.95% with respect to Fiduciary shares.With respect to the Acquiring Fund, HighMark Capital may recoup from the Acquiring Fund any of the fees and expenses it has waived and/or reimbursed until the end of the third fiscal year after the end of the fiscal year in which such waiver and/or reimbursement occurs only if the operating expenses of the Acquiring Fund’s class of shares, without regard to such payment, are at an annual rate (as a percentage of the average daily net assets of the Acquiring Fund attributable to such class of shares) of less than 1.22% with respect to Class A shares, 1.82% with respect to Class B shares, 1.82% with respect to Class C shares and 0.97% with respect to Fiduciary shares.For additional details regarding HighMark Capital’s ability to recoup see the footnotes to the fee tables below.The examples following the tables will help you compare the cost of investing in the Acquired Fund and Acquiring Fund with the estimated cost of investing in the Acquiring Fund on a pro forma combined basis. Shareholders of the Acquired Fund will not pay additional sales charges in connection with the Reorganization, although contingent deferred sales charges applicable to share purchases made prior to the Reorganization will continue to apply. Shareholder Fees (fees paid directly from your investment) HighMark Large Cap Value Fund and HighMark Value Momentum Fund Class A Shares Class B Shares Class C Shares Fiduciary Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) % Maximum Deferred Sales Charge (Load) (as a percentage of net asset value) %1 % % % Redemption Fee (as a percentage of amount redeemed) % 1If you sell Class A Shares within one year of buying them and you purchased those Shares without a sales charge because your initial investment was $1 million or greater, you must pay a Sales Charge of 1.00%. HighMark Value Momentum Fund (pro forma combined) Class A Shares Class B Shares Class C Shares Fiduciary Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) % Maximum Deferred Sales Charge (Load) (as a percentage of net asset value) %1 % % % Redemption Fee (as a percentage of amount redeemed) % 1If you sell Class A Shares within one year of buying them and you purchased those Shares without a sales charge because your initial investment was $1 million or greater, you must pay a Sales Charge of 1.00%. 7 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) HighMark Large Cap Value Fund Class A Shares Class B Shares Class C Shares Fiduciary Shares Investment Advisory Fees % Distribution (12b-1) Fees % Other Expenses % Total Annual Fund Operating Expenses % Fee Waivers and Expense Reimbursement % Net Expenses† % † HighMark Capital, the investment adviser of the Fund, has contractually agreed to waive fees and reimburse expenses to the extent total operating expenses of Class A, Class B, Class C and Fiduciary shares of the Fund (excluding portfolio brokerage and transaction costs, taxes relating to transacting in foreign securities, if any, extraordinary expenses and any expenses indirectly incurred by the Fund through investments in pooled investment vehicles (collectively, the “Excluded Costs”)) exceed 1.25%, 1.85%,1.85% and 1.00%, respectively, of the average daily net assets of the Fund attributable to Class A, Class B, Class C and Fiduciary shares, respectively, for the period from December 1, 2011 to November 30, 2012, at which time HighMark Capital will determine whether or not to renew or revise the agreement. HighMark Capital may recoup from the Fund any of the fees and expenses it has waived and/or reimbursed until the end of the third fiscal year after the end of the fiscal year in which such waiver and/or reimbursement occurs, subject to certain limitations. The Fund will make such payment with respect to a class of shares of the Fund only if the operating expenses of such class of shares (exclusive of the Excluded Costs), without regard to such payment, are at an annual rate (as a percentage of the average daily net assets of the Fund attributable to such class of shares) of less than 1.20% with respect to Class A shares, 1.80% with respect to Class B shares, 1.80% with respect to Class C shares and 0.95% with respect to Fiduciary shares. Any such recoupment would reduce the Fund’s future total return. 8 HighMark Value Momentum Fund Class A Shares Class B Shares Class C Shares Fiduciary Shares Investment Advisory Fees % Distribution (12b-1) Fees % Other Expenses % Total Annual Fund Operating Expenses % Fee Waivers and Expense Reimbursement % Net Expenses† % † HighMark Capital, the investment adviser of the Fund, has contractually agreed to waive fees and reimburse expenses to the extent total operating expenses of Class A, Class B, Class C and Fiduciary shares of the Fund (excluding portfolio brokerage and transaction costs, taxes relating to transacting in foreign securities, if any, extraordinary expenses and any expenses indirectly incurred by the Fund through investments in pooled investment vehicles (collectively, the “Excluded Costs”)) exceed 1.27%, 1.87%,1.87% and 1.02%, respectively, of the average daily net assets of the Fund attributable to Class A, Class B, Class C and Fiduciary shares, respectively, for the period from December 1, 2011 to November 30, 2012, at which time HighMark Capital will determine whether or not to renew or revise the agreement. HighMark Capital may recoup from the Fund any of the fees and expenses it has waived and/or reimbursed until the end of the third fiscal year after the end of the fiscal year in which such waiver and/or reimbursement occurs, subject to certain limitations. The Fund will make such payment with respect to a class of shares of the Fund only if the operating expenses of such class of shares (exclusive of the Excluded Costs), without regard to such payment, are at an annual rate (as a percentage of the average daily net assets of the Fund attributable to such class of shares) of less than 1.22% with respect to Class A shares, 1.82% with respect to Class B shares, 1.82% with respect to Class C shares and 0.97% with respect to Fiduciary shares. Any such recoupment would reduce the Fund’s future total return. HighMark Value Momentum Fund (pro forma combined) Class A Shares Class B Shares Class C Shares Fiduciary Shares Investment Advisory Fees % Distribution (12b-1) Fees % Other Expenses % Total Annual Fund Operating Expenses % Fee Waivers and Expense Reimbursement % Net Expenses† % † HighMark Capital, the investment adviser of the Fund, has contractually agreed to waive fees and reimburse expenses to the extent total operating expenses of Class A, Class B, Class C and Fiduciary shares of the Fund (excluding portfolio brokerage and transaction costs, taxes relating to transacting in foreign securities, if any, extraordinary expenses and any expenses indirectly incurred by the Fund through investments in pooled investment vehicles (collectively, the “Excluded Costs”)) exceed 1.25%, 1.85%,1.85% and 1.00%, respectively, of the average daily net assets of the Fund attributable to Class A, Class B, Class C and Fiduciary shares, respectively, for the period from the Closing Date to November 30, 2012, at which time HighMark Capital will determine whether or not to renew or revise the agreement. HighMark Capital may recoup from the Fund any of the fees and expenses it has waived and/or reimbursed until the end of the third fiscal year after the end of the fiscal year in which such waiver and/or reimbursement occurs, subject to certain limitations. The Fund will make such payment with respect to a class of shares of the Fund only if the operating expenses of such class of shares (exclusive of the Excluded Costs), without regard to such payment, are at an annual rate (as a percentage of the average daily net assets of the Fund attributable to such class of shares) of less than 1.22% with respect to Class A shares, 1.82% with respect to Class B shares, 1.82% with respect to Class C shares and 0.97% with respect to Fiduciary shares. Any such recoupment would reduce the Fund’s future total return. 9 Examples These Examples will help you compare the cost of investing in the Acquired Fund with the cost of investing in the Acquiring Fund and the estimated cost of investing in the Acquiring Fund assuming consummation of the Reorganization.The Examples assume that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods.The Examples also assume that your investment has a 5% return each year and that the Acquired Fund’s and the Acquiring Fund’s operating expenses (for Class A shares, net for year one and total thereafter) remain the same.All expense information is based on the information set out in the tables above, including pro forma expense information for the Acquiring Fund. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years HighMark Large Cap Value Fund Class A Shares $ Class B Shares $ Class C Shares $ Fiduciary Shares $ HighMark Value Momentum Fund Class A Shares $ Class B Shares $ Class C Shares $ Fiduciary Shares $ HighMark Value Momentum Fund (pro forma combined) Class A Shares $ Class B Shares $ Class C Shares $ Fiduciary Shares $ You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years HighMark Large Cap Value Fund Class B Shares $ Class C Shares $ HighMark Value Momentum Fund Class B Shares $ Class C Shares $ HighMark Value Momentum Fund (pro forma combined) Class B Shares $ Class C Shares $ Portfolio Turnover.Each Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the examples, affect a Fund’s performance. During the most recent fiscal year, the Acquired Fund’s and the Acquiring Fund’s portfolio turnover rate was 47% and 26%, respectively, of the average value of its portfolio. 10 4.How do the investment objectives, principal investment strategies and policies of the Acquired Fund compare to those of the Acquiring Fund? The investment objective and strategies of the Acquired Fund and Acquiring Fund are set forth below.The investment objectives of the Acquired Fund and the Acquiring Fund are substantially similar, with the Acquired Fund seeking long-term capital appreciation and the Acquiring Fund seeking long-term capital growth with a secondary objective of current income.Furthermore, the investment strategies of the Acquired Fund and Acquiring Fund are similar with both funds investing in securities that the portfolio managers believe are undervalued.The Acquired Fund invests at least 80% of its net assets plus borrowings in large capitalization companies, while the Acquiring Fund invests in both large capitalization and medium capitalization companies.Both Funds may invest up to 20% of their assets in foreign securities.A more detailed description of the Acquiring Fund’s investment objective and strategies is set forth in Appendix B – Investment Objective, Principal Investment Strategies and Related Risks of the Acquiring Fund. HighMark Large Cap Value Fund HighMark Value Momentum Fund Investment Objective: To seek long-term capital appreciation. Investment Objective: To seek long-term capital growth; current income is a secondary objective. Principal Investment Strategies and Investments: ·The Fund invests primarily in U.S. stocks that the portfolio managers believe are undervalued. ·The portfolio managers emphasize a value-oriented approach to selecting stocks for the Fund’s portfolio. When selecting stocks for the Fund’s portfolio, the portfolio managers attempt to identify stocks that are undervalued relative to the market, the stocks’ historical valuations or the stocks’ future potential based on factors such as the stocks’ underlying earnings, book values, cash flows, dividend yields and private market values. The Fund will generally invest in companies with large capitalizations, and it is anticipated that a majority of such companies will pay dividends. ·Under normal circumstances, the Fund will invest at least 80% of its net assets plus borrowings in large capitalization companies. The Fund considers a company to be a large capitalization company if the company’s capitalization is greater than $5 billion. The Fund makes market capitalization determinations with respect to a security at the time of purchase of such security. ·The Fund may invest up to 20% of the Fund’s assets in foreign securities (which may include investing up to 5% of the Fund’s assets in emerging market securities), including American Depositary Receipts. ·The Fund may also invest in convertible bonds and other types of securities in addition to those described above. ·In an effort to preserve the value of your investment under volatile market conditions, the portfolio managers may invest more than 20% of the Fund’s assets in very short-term debt obligations. Such a strategy could make it more difficult for the Fund to achieve its goals. Principal Investment Strategies and Investments: ·The Fund, under normal market conditions, invests in stocks and other securities that the portfolio managers believe are undervalued. ·The portfolio managers emphasize a value-oriented approach to selecting stocks for the Fund’s portfolio. They first identify stocks that they believe are undervalued relative to the market and to the security’s historical valuation. The portfolio managers then screen these stocks to eliminate those that demonstrate excessive negative price or earnings momentum. ·The Fund generally will invest in companies with medium to large market capitalizations, although the Fund may invest in companies of any size, and a majority of them will pay dividends. The Fund considers a company to be a large capitalization company if the company’s capitalization is within the range of the market capitalization of the companies in the S&P 500 Index and/or the Russell 1000 Value Index. As of September 30, 2011, the market capitalization for companies included in the S&P 500 Index and the Russell 1000 Value Index ranged from approximately $721.1 million to $353.4 billion and from approximately $470.3 million to $353.1 billion, respectively. The Fund considers a company to be a medium capitalization company if the company’s capitalization is within the range of the market capitalization of the companies in the Russell MidCap Index. As of September 30, 2011, the market capitalization for companies included in the Russell MidCap Index ranged from approximately $470.3 million to $16.7 billion. The Fund makes market capitalization determinations with respect to a security at the time of purchase of such security. ·The Fund may invest up to 20% of the Fund’s assets in foreign securities (which may include up to 5% of the Fund’s assets in emerging market securities), including American Depositary Receipts. ·In an effort to preserve the value of your investment under volatile market conditions, the portfolio managers may invest more than 35% of the Fund’s assets in very short-term debt obligations. In these and other cases, the Fund may not achieve its total return and income objectives. 11 The Acquired Fund and the Acquiring Fund have adopted certain fundamental and non-fundamental investment policies.Fundamental investment policies cannot be changed without the consent of a majority of the outstanding shares of the Acquired Fund or the Acquiring Fund, as applicable, while non-fundamental investment policies can be changed without the consent of a majority of the outstanding shares of the Acquired Fund or the Acquiring Fund, as applicable. The Acquired Fund’s fundamental and non-fundamental investment policies are different from the Acquiring Fund’s fundamental and non-fundamental investment policies.Both Funds’ fundamental policies were adopted to avoid the necessity of shareholder meetings wherever possible unless otherwise required by the Investment Company Act of 1940, as amended (the “1940 Act”) to allow each Fund to react quickly to changes in the law or new investment opportunities in the securities market, without the cost and time involved in obtaining shareholder approvals for diversely held investment companies.Certain of the Acquiring Fund’s fundamental policies, such as the fundamental policy with respect to lending, may be more restrictive than the Acquired Fund’s fundamental policies, which means that the Acquired Fund may not have to seek shareholder approval for certain changes to their investment strategies where the Acquiring Fund would have to seek such approval.For a description of the Acquired Fund’s fundamental and non-fundamental policies and the Acquiring Fund’s fundamental and non-fundamental policies, please see Appendix C – Comparison of Fundamental and Non-Fundamental Investment Policies. For more information regarding any of the Acquired Fund’s or Acquiring Fund’s investment policies and restrictions, see the Acquired Fund’s Statement of Additional Information or the Acquiring Fund’s Statement of Additional Information relating to this Prospectus/Proxy Statement, respectively. Prior to the closing of the Reorganization, HighMark Capital may engage in a restructuring of the Acquired Fund’s portfolio as it deems appropriate to further align the Acquired Fund’s portfolio holdings with the investment strategies and portfolio holdings of the Acquiring Fund.Any brokerage or other transactional costs incurred by the Acquired Fund as a result of the restructuring will be reimbursed by HighMark Capital.Any gains recognized as a result of asset sales on a net basis will be distributed to shareholders of the Acquired Fund as taxable dividends.Therefore, the Acquired Fund’s restructuring may affect the amount, timing, and character of distributions to shareholders and, therefore, may increase the amount of taxes payable by shareholders.Please see “Proposal 1:Reorganization of the Acquired Fund into the Acquiring Fund – Federal Income Tax Consequences.” 5.How do the shareholder policies and procedures of the Acquiring Fund compare to the shareholder policies and procedures of the Acquired Fund? The Acquired Fund and the Acquiring Fund have the same shareholder policies and procedures because both are series of HighMark Funds.For a more detailed description of the shareholder policies and procedures of the Acquiring Fund, see Appendix D – Information Applicable to the Acquiring Fund. Classes Of Shares. The Acquired Fund currently offers four classes of shares: Class A, ClassB, Class C and Fiduciary shares.The Acquiring Fund offers five classes of shares: Class A, ClassB, Class C, Fiduciary and Class U shares.Class U shares of the Acquiring Fund are not involved in the Reorganization.Information about Class U shares is found in a separate prospectus and statement of additional information. 12 Purchase and Redemption Procedures. The purchase and redemption procedures for the Acquired Fund and the Acquiring Fund are the same. Purchase minimums for Class A or Class C shares of each Fund generally are $1,000 for initial purchases and $100 for additional purchases (minimums may be reduced or waived for certain types of investors or in HighMark Funds’ sole discretion). Class B shares of both Funds are closed to purchases and are only available to existing investors, either through reinvestment of dividends on Class B shares or through exchange of Class B shares of another of HighMark Funds’ investment portfolios. Purchase minimums for Fiduciary shares of each Fund generally are $100,000 for initial purchases and $100 for additional purchases (minimums may be reduced or waived for certain types of investors or in HighMark Funds’ sole discretion). In general, you may purchase or redeem shares on any day that the New York Stock Exchange is open for business by contacting your financial professional; writing to HighMark Funds, c/o Boston Financial Data Services, P.O. Box 8416, Boston, MA 02266-8416; or by calling 1-800-433-6884. Exchange Privileges. Class A, Class B, Class C and Fiduciary shareholders of the Acquired Fund and the Acquiring Fund may exchange their shares for Class A, Class B, Class C or Fiduciary shares, respectively, of each other or of one of HighMark Funds’ other investment portfolios.The cost for such an exchange is based on the relative net asset value of the shares being exchanged plus the applicable sales charge, if any. Fiduciary shareholders of the Acquired Fund and the Acquiring Fund may also exchange their Fiduciary shares for Class A or Class C shares of each other or of one of HighMark Funds’ other investment portfolios. The cost for such an exchange is based on the relative net asset value of the shares being exchanged plus any applicable sales charge. See Appendix D – Information Applicable to the Acquiring Fund for more information. 13 6.What are the principal risks of an investment in the Acquiring Fund and how do they compare with those of the Acquired Fund? The principal risks of the Acquiring Fund are substantially similar to the principal risks associated with an investment in the Acquired Fund, except that the Acquiring Fund is also subject to the risks of investing in medium-sized companies.See Appendix B – Investment Objective, Principal Investment Strategies and Related Risks of the Acquiring Fund for a more detailed summary of each of the principal risks relating to the Acquiring Fund. Either Fund may not achieve its investment objective, and neither is intended to be a complete investment program.An investment in the Acquired Fund or the Acquiring Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency.You may lose money by investing in either the Acquired Fund or the Acquiring Fund.Among the principal risks of investing in the Acquired Fund or the Acquiring Fund, which could adversely affect their net asset value and total return, are: · Market Risk: The possibility that a Fund’s security holdings will decline in value because of a general decline in the market. Securities markets generally move in cycles, with periods of rising prices followed by periods of falling prices. The value of a Fund’s security holdings will tend to increase or decrease in response to these movements. · Foreign Investment Risk: Compared with investing in the United States, investing in foreign markets involves a greater degree and variety of risk. Investors in foreign markets may face delayed settlements, currency controls and adverse economic developments as well as higher overall transaction costs. In addition, fluctuations in the U.S. dollar’s value versus other currencies may erode or reverse gains from investments denominated in foreign currencies or widen losses. For instance, foreign governments may limit or prevent investors from transferring their capital out of a country. This may affect the value of a Fund’s investment in the country that adopts such currency controls. Exchange rate fluctuations also may impair an issuer’s ability to repay U.S. dollar denominated debt, thereby increasing the credit risk of such debt. Finally, the value of foreign securities may be affected by incomplete or inaccurate financial information about their issuers, smaller and less liquid securities markets, social upheavals or political actions ranging from tax code changes to governmental collapse. · Value Stock Risk: Value stocks may perform differently from the market as a whole and may be undervalued by the market for a long period of time. An investment in the Acquiring Fund is subject to, among other principal investment risks, the following principal investment risk, which is not a principal investment risk of the Acquired Fund: · Medium-Sized Companies Risk: Investing in medium-sized companies is generally more risky than investing in large companies, for a variety of reasons. Many medium-sized companies have limited track records. They also may have limited product lines, markets or financial resources. They may, in addition, be more vulnerable to adverse business or economic developments than larger companies. Stocks issued by medium-sized companies tend to be less liquid and more volatile than stocks of larger companies or the market averages in general. In addition, medium-sized companies may not be well-known to the investing public, may not have substantial institutional ownership, and may have only cyclical, static or moderate growth prospects. The performance of the Acquiring Fund may be more volatile than that of a fund that invests primarily in larger companies. 14 7.How does the performance of the Acquired Fund compare to that of the Acquiring Fund? The information below provides some indication of the risk of investing in the Acquired Fund and the Acquiring Fund, respectively, by showing changes in the performance of each Fund’s Class A shares from year to year and by showing how the average annual returns of each Fund’s Class A, Class B, Class C and Fiduciary shares for 1, 5 and 10 years compare with those of a broad measure of market performance. Each Fund’s past performance (before and after taxes) is not an indication of how either Fund will perform in the future.Updated performance information is available at www.highmarkfunds.com or by calling 1-800-433-6884. Sales loads assessed for each Fund’s Class A shares are not reflected in the bar chart.If sales loads were reflected, returns would be less than those shown below. HighMark Large Cap Value Fund Highest Quarter: 06/30/03 16.66% Lowest Quarter: 09/30/02 -19.42% Year-to-date total return as of 09/30/2011 -19.05% HighMark Value Momentum Fund Highest Quarter: 06/30/03 17.41% Lowest Quarter: 12/31/08 -24.16% Year-to-date total return as of 09/30/2011 -10.74% 15 HighMark Large Cap Value Fund Average Annual Total Returns (For periods ended December 31, 2010) 1 Year 5 Years 10 Years Large Cap Value Fund Class A Shares Return Before Taxes % -0.61 % % Return After Taxes on Distributions % -1.00 % % Return After Taxes on Distributions and Sale of Fund Shares % -0.51 % % Class B Shares % -0.44 % % Class C Shares % -0.10 % % Fiduciary Shares % % % Russell 1000 Value Index (reflects no deduction for fees, expenses or taxes) % % % After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through tax deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only one class in the Prospectus/Proxy Statement and after-tax returns for other classes will vary. HighMark Value Momentum Fund Average Annual Total Returns (For periods ended December 31, 2010) 1 Year 5 Years 10 Years Value Momentum Fund Class A Shares Return Before Taxes % % % Return After Taxes on Distributions % -1.17 % % Return After Taxes on Distributions and Sale of Fund Shares % % % Class B Shares % % % Class C Shares % % % Fiduciary Shares % % % S&P 500 Index (reflects no deduction for fees, expenses or taxes) % % % Russell 1000 Value Index (reflects no deduction for fees, expenses or taxes) % % % After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through tax deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only one class in the Prospectus/Proxy Statement and after-tax returns for other classes will vary. The unmanaged Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. It is expected that the Acquiring Fund will be the accounting successor in the Reorganization; therefore, its performance would carry over to the combined fund if the Reorganization occurs. 16 8.What are the U.S. federal income tax consequences of the Reorganization? The Reorganization is expected to be a tax-free reorganization for U.S. federal income tax purposes although this result is not free from doubt.In a tax-free reorganization, neither the Acquired Fund nor shareholders of the Acquired Fund are expected to recognize a gain or loss directly as a result of the Reorganization.However, because the Reorganization will terminate the tax year of the Acquired Fund (and the combined fund will continue the tax year of the Acquiring Fund), the Reorganization could accelerate distributions from the Acquired Fund to its shareholders.Specifically, before the Reorganization, the Acquired Fund will declare and distribute to shareholders one or more dividends of net investment company taxable income, if any, and any net capital gains, including any gains realized on disposition of portfolio securities in connection with the Reorganization (see below), and any other income or gains in respect of the short tax year ending on the date of the Reorganization. Such distributions will be taxable to shareholders that hold shares in a taxable account. The aggregate tax basis of Acquiring Fund shares received by a shareholder of the Acquired Fund in the Reorganization is expected to be the same as the aggregate tax basis of the shareholder’s Acquired Fund shares.Immediately following the closing of the Reorganization, a shareholder’s holding period for Acquiring Fund shares received in the Reorganization is expected to the same as the shareholder’s holding period for the Acquired Fund shares exchanged for such Acquiring Fund Shares.At any time prior to the consummation of the Reorganization, a shareholder may redeem shares, likely resulting in recognition of gain or loss to such shareholder for federal income tax purposes. Prior to the Reorganization, a portion of the portfolio assets of the Acquired Fund may be sold.The actual tax impact of such sales will depend on the difference between the price at which such portfolio assets are sold and the Acquired Fund’s basis in such assets.Any capital gains recognized in these sales on a net basis, as reduced by any other current-year capital losses and capital loss carryforwards, will be distributed to the Acquired Fund’s shareholders as capital gain dividends (to the extent of “net capital gains” – net long-term capital gains in excess of net short-term capital losses) or ordinary dividends (to the extent of net short-term capital gains in excess of net long-term capital losses) during or with respect to the year of sale, and such distribution will be taxable to such shareholders.For more information about the federal income tax consequences of the Reorganization, see “Proposal 1:Reorganization of the Acquired Fund into the Acquiring Fund - Board of Trustees’ Considerations – Federal Income Tax Consequences” below. 9.What Acquiring Fund shares will shareholders of the Acquired Fund receive if the Reorganization occurs? Class A, Class B, Class C and Fiduciary shareholders of the Acquired Fund will receive corresponding Class A, Class B, Class C or Fiduciary shares of the Acquiring Fund.The Acquired Fund and the Acquiring Fund are each diversified series of HighMark Funds, a Massachusetts business trust, and each is governed by HighMark Funds’ Declaration of Trust, as amended, and its Amended and Restated Code of Regulations.If the Reorganization occurs, investors will have the same voting and other rights they had as shareholders of the Acquired Fund, but as shareholders of the Acquiring Fund.With respect to matters to be voted on only by the shareholders of the Acquiring Fund or a class of shares of the Acquiring Fund, the former shareholders of the Acquired Fund will each own a percentage of the Acquiring Fund that is less than the percentage of the Acquired Fund owned prior to the Reorganization, and therefore, the vote of the former shareholders of the Acquired Fund would be diluted by the vote of the other shareholders of the Acquiring Fund or class of shares of the Acquiring Fund, as applicable. 17 10.How will the net asset value of the Acquired Fund be determined for purposes of the Reorganization? The valuation policies and procedures of the Acquiring Fund will be used to determine the aggregate net asset value of the portfolio securities of the Acquired Fund to be transferred to the Acquiring Fund. 11.What will be the role of HighMark Capital following the proposed Reorganization? HighMark Capital is the investment adviser to both the Acquired Fund and the Acquiring Fund and the same portfolio managers are responsible for the day-to-day investment management the Acquired Fund and the Acquiring Fund.HighMark Capital will continue to serve as the investment adviser of the Acquiring Fund following the Reorganization.It is expected that the current portfolio managers of the Acquired Fund and the Acquiring Fund will continue to serve as the portfolio managers of the Acquiring Fund following the Reorganization.Information regarding the portfolio management team for the Acquiring Fund is set forth in Appendix D – Information Applicable to the Acquiring Fund.Under an investment management agreement between the Acquiring Fund and HighMark Capital, the Acquiring Fund pays a monthly fee to HighMark Capital at the annual rate shown in the table above for investment advisory fees. II.PROPOSAL 1:REORGANIZATION OF THE ACQUIRED FUND INTO THE ACQUIRING FUND. Introduction. This Prospectus/Proxy Statement is furnished in connection with the solicitation of proxies from the shareholders of the Acquired Fund by and on behalf of the Board of Trustees of HighMark Funds for use at the Meeting to approve the Reorganization.The Meeting will be held at the offices of BNY Mellon Asset Servicing, 201 Washington Street, 34th Floor, Boston, MA 02108, on [March 16], 2012 at 3:00 p.m. Eastern Time. Terms Of The Proposed Reorganization. The following is a brief summary of the principal terms of the Agreement and Plan of Reorganization and is qualified in its entirety by the Agreement and Plan of Reorganization.For a more complete understanding of the Agreement and Plan of Reorganization, you should read Appendix A. • The Acquired Fund will transfer all of its assets and Obligations to the Acquiring Fund in exchange for shares of the Acquiring Fund with an aggregate net asset value equal to the net value of the transferred assets and Obligations.“Obligations” consist of all of the Acquired Fund’s liabilities and obligations of any kind whatsoever, whether absolute, accrued, contingent or otherwise, in existence on the Closing Date. • The assets and Obligations of the Acquired Fund will be valued as of the close of trading on the New York Stock Exchange on the business day immediately preceding the Closing Date (the “Valuation Date”), using the valuation policies and procedures for the Acquiring Fund as set forth in HighMark Funds’ Declaration of Trust, as amended, the Acquiring Fund’s valuation procedures, this Prospectus/Proxy Statement and the related Statement of Additional Information. • Class A, Class B, Class C and Fiduciary shares of the Acquiring Fund will be distributed by the Acquired Fund in liquidation of the Acquired Fund to Class A, Class B, Class C and Fiduciary shareholders of the Acquired Fund in accordance with their respective percentage ownership interests in Class A, Class B, Class C and Fiduciary shares, respectively, of the Acquired Fund. • After the Reorganization, the Acquired Fund’s affairs will be wound up in an orderly fashion and it will be dissolved. • The Reorganization requires approval by the Acquired Fund’s shareholders and satisfaction of a number of other conditions; the Reorganization may be terminated at any time by the Board of Trustees of HighMark Funds and under certain other circumstances. 18 Shares Shareholders Will Receive. If the Reorganization occurs, shareholders of each class of shares of the Acquired Fund will receive the same class of shares of the Acquiring Fund.The shares a shareholder receives will have the following characteristics: • They will have an aggregate net asset value equal to the aggregate net asset value of a shareholder’s shares as of the Valuation Date, as determined using HighMark Funds’ valuation policies and procedures. • Shareholders of the Acquired Fund will not pay additional sales charges in connection with the Reorganization, although contingent deferred sales charges applicable to share purchases made prior to the Reorganization will continue to apply. • The procedures for purchasing and redeeming a shareholder’s shares will not change as a result of the Reorganization. • Shareholders will have the same voting and other rights they currently have, but as shareholders of the Acquiring Fund. For further information on the shareholder policies and procedures of the Acquiring Fund, please read “How do the shareholder policies and procedures of the Acquiring Fund compare to the shareholder policies and procedures of the Acquired Fund?” in this Prospectus/Proxy Statement and Appendix D – Additional Information Applicable to the Acquiring Fund.For further information on the differences between the rights of shareholders of the Acquired Fund and shareholders of the Acquiring Fund, please read “What class of Acquiring Fund shares will shareholders of the Acquired Fund receive if the Reorganization occurs?” in this Prospectus/Proxy Statement. Board of Trustees’ Considerations. At a meeting held on December 6, 2011, HighMark Capital recommended to the Board of Trustees of HighMark Funds (the “Board” or the “Trustees”) that the Acquired Fund be reorganized into the Acquiring Fund.The Board unanimously approved the Agreement and Plan of Reorganization and determined that the Reorganization of the Acquired Fund into the Acquiring Fund would be advisable and in the best interests of the Acquired Fund and its shareholders. Before approving the Agreement and Plan of Reorganization, the Trustees evaluated extensive information provided by HighMark Capital and reviewed various factors about the Acquired Fund and the Acquiring Fund and the proposed Reorganization.The Trustees noted that the investment advisory fees of the Acquiring Fund after the Reorganization were expected to be the same as those of the Acquired Fund.The Trustees also noted that the total annual fund operating expenses (before fee waivers) of each class of shares of the Acquiring Fund after the Reorganization were expected to be lower than those of the corresponding class of the Acquired Fund, and that the net expenses of each class of shares of the Acquiring Fund after the Reorganization were expected to be the same as those of the corresponding class of the Acquired Fund.The Trustees noted that the historical performance of each class of shares of the Acquiring Fund generally exceeded that of the corresponding class of the Acquired Fund. 19 The factors considered most important by the Board in formulating its recommendation that shareholders of the Acquired Fund approve the Reorganization included the following: · The lack of adequate shareholder demand, indicating limited prospects for growth, and the failure to accumulate assets in the Acquired Fund. · The Acquired Fund’s underperformance for short, intermediate and long-term time periods. · HighMark Capital’s substantial experience with value investing and the fact that the portfolio managers of the Acquired Fund are also currently the portfolio managers of the Acquiring Fund. · Economies of scale available to shareholders through the consolidation of the Acquired Fund into a larger fund, which potentially could help reduce future annual operating expense ratios. · The fact that the Reorganization is expected to be a tax-free transaction, meaning shareholders are not expected to recognize gain or loss on the exchange of their shares for shares of the Acquiring Fund, and the tax attributes of the Acquired Fund are generally expected to carry over to the combined Fund. · The overlap in the securities portfolios of the Acquired Fund and the Acquiring Fund, and the manageable amount of built-in gains in the securities portfolio of the Acquired Fund, which will allow the securities portfolio of the Acquired Fund to be repositioned to align its holdings with the investment strategy and program of the Acquiring Fund without generating significant capital gains that must be distributed to the Acquired Fund shareholders. · The fact that the shareholders will bear no costs associated with the Reorganization, all of which will be borne by HighMark Capital and its affiliates. A vote of shareholders of the Acquiring Fund is not needed to approve the Reorganization. 20 Federal Income Tax Consequences. The Reorganization is expected to be a tax-free reorganization for U.S. federal income tax purposes.The Funds have asked Ropes & Gray LLP, counsel to HighMark Funds, to deliver to the Acquiring Fund and the Acquired Fund in connection with the Reorganization an opinion, and the closing of the Reorganization will be conditioned on receipt of such opinion, to the effect that, on the basis of existing provisions of the Internal Revenue Code of 1986, as amended (the “Code”), the Treasury regulations promulgated thereunder, current administrative rules and court decisions, although the matter is not free from doubt, generally for U.S. federal income tax purposes: • The Reorganization will constitute a reorganization within the meaning of Section 368(a) of the Code, and the Acquired Fund and the Acquiring Fund will each be a “party to a reorganization” within the meaning of Section 368(b) of the Code; • under Section 361 of the Code, no gain or loss will be recognized by the Acquired Fund upon the transfer of its assets to the Acquiring Fund in exchange for Acquiring Fund shares and the assumption by the Acquiring Fund of the Acquired Fund’s Obligations, or upon the distribution of Acquiring Fund shares by the Acquired Fund to its shareholders in liquidation; • under Section 1032 of the Code, no gain or loss will be recognized by the Acquiring Fund upon receipt of the assets transferred to the Acquiring Fund pursuant to the Agreement and Plan of Reorganization in exchange for Acquiring Fund shares and the assumption by the Acquiring Fund of the Obligations of the Acquired Fund; • under Section 362(b) of the Code, the Acquiring Fund’s tax basis in the assets that the Acquiring Fund receives from the Acquired Fund will be the same as the Acquired Fund’s tax basis in such assets immediately prior to such exchange; • under Section 1223(2) of the Code, the Acquiring Fund’s holding periods in such assets will include the Acquired Fund’s holding periods in such assets; • under Section 354 of the Code, no gain or loss will be recognized by shareholders of the Acquired Fund on the distribution of Acquiring Fund shares to them in exchange for their shares of the Acquired Fund; • under Section 358 of the Code, the aggregate tax basis of the Acquiring Fund shares that the Acquired Fund’s shareholders receive in exchange for their Acquired Fund shares will be the same as the aggregate tax basis of the Acquired Fund shares exchanged therefore; • under Section 1223(1) of the Code, the Acquired Fund shareholder’s holding period for the Acquiring Fund shares received pursuant to the Agreement and Plan of Reorganization will include the holding period for the Acquired Fund shares exchanged therefore, provided that the shareholder held those Acquired Fund shares as capital assets on the date of the exchange; and • under Section 381 of the Code, the Acquiring Fund will succeed to and take into account the items of the Acquired Fund described in Section 381(c) of the Code, subject to the conditions and limitations under Sections 381, 382, 383, and 384 of the Code and the applicable Treasury regulations thereunder. Ropes & Gray LLP will express no view with respect to the effect of the Reorganization on any transferred asset as to which any unrealized gain or loss is required to be recognized under U.S. federal income tax principles (i) at the end of a taxable year or upon the termination thereof, or (ii) upon the transfer of such asset regardless of whether such a transfer would otherwise be a non-taxable transaction. 21 The opinion will be based on certain factual certifications made by officers of HighMark Funds and will also be based on customary assumptions.The opinion is not a guarantee that the tax consequences of the Reorganization will be as described above.The opinion will note and distinguish certain published precedent.There is no assurance that the Internal Revenue Service or a court would agree with the opinion.If the Reorganization were consummated but did not qualify as a tax-free reorganization under the Code, an Acquired Fund shareholder’s exchange of Acquired Fund shares for Acquiring Fund shares would be treated as a taxable sale on the date of the Reorganization; such a shareholder would recognize a taxable gain or loss equal to the difference between his or her tax basis in his or her Acquired Fund shares and the fair market value of the shares of the Acquiring Fund he or she received. A portion of the portfolio assets of the Acquired Fund may be sold prior to the Reorganization.The actual tax impact of such sales will depend on the difference between the price at which such portfolio assets are sold and the Acquired Fund’s basis in such assets.Any capital gains recognized in these sales on a net basis, as reduced by any other current-year capital losses and capital loss carryforwards, will be distributed to the Acquired Fund’s shareholders as capital gain dividends (to the extent of net realized long-term capital gains in excess of net realized short-term capital losses) or ordinary dividends (to the extent of net realized short-term capital gains in excess of net realized long-term capital losses) during or with respect to the year of sale, and such distributions will be taxable to such shareholders. Because the Reorganization will terminate the taxable year of the Acquired Fund (and the combined fund will continue the taxable year of the Acquiring Fund), the Reorganization could accelerate any distributions of dividends from the Acquired Fund to its shareholders. Prior to the closing of the Reorganization, the Acquired Fund will declare one or more distributions to its shareholders which, together with all of its previous distributions, will have the effect of distributing to shareholders all of its investment company taxable income (computed without regard to the deduction for dividends paid) and net capital gains, including any gains realized on the disposition of portfolio securities prior to the Reorganization, and any income or gains in respect of the short taxable year ending on the date of the Reorganization.Such distributions will be taxable to shareholders that hold shares in a taxable account. A Fund’s ability to carry forward capital losses and to use them to offset future gains may be limited as a result of the Reorganization.First, “pre-acquisition losses” of either the Acquired Fund or the Acquiring Fund (including capital loss carryforwards, net current-year capital losses, and unrealized losses that exceed certain thresholds) may become unavailable to offset gains of the combined fund.Second, one Fund’s pre-acquisition losses cannot be used to offset unrealized gains in the other Fund that are “built in” at the time of the Reorganization and that exceed certain thresholds (“non-de minimis built-in gains”) for five tax years. Third, the Acquired Fund’s loss carryforwards, as limited under the previous two rules, are permitted to offset only that portion of the income of the Acquiring Fund for the taxable year of the Reorganization that is equal to the portion of the Acquiring Fund’s taxable year that follows the date of the Reorganization (prorated according to number of days).Therefore, in certain circumstances, shareholders of either Fund may pay taxes sooner, or pay more taxes, than they would have had the Reorganization not occurred. In addition, the combined fund resulting from the Reorganization will have tax attributes that reflect a blending of the tax attributes of the Acquired Fund and the Acquiring Fund at the time of the Reorganization (including as affected by the rules set forth above).Therefore, the shareholders of the Acquired Fund will in each case receive a proportionate share of any “built-in” (unrealized) gains in the Acquiring Fund’s assets, as well as any taxable gains realized by the Acquiring Fund but not distributed to its shareholders prior to the Reorganization, when such gains are eventually distributed by the Acquiring Fund. As a result, shareholders of the Acquired Fund may receive a greater amount of taxable distributions than they would have had the Reorganization not occurred.Any pre-acquisition losses of the Acquired Fund remaining after the operation of the limitation rules described above will be available to offset capital gains realized by the combined fund after the Reorganization and thus may reduce any subsequent capital gain distributions to a broader group of shareholders than would have been the case absent such Reorganization, such that the benefit of those losses to Acquired Fund shareholders may be further reduced relative to what the benefit would have been had the Reorganization not occurred.The benefit of losses, and therefore the potential cost resulting from a reorganization of the reduction and sharing of such losses (due to the limitation rules and other effects described above), would not be significant if, in the absence of the reorganization, the fund bearing such losses were not to realize sufficient future gains to make use of such losses. 22 The amount of realized and unrealized gains and losses of each Fund, as well as the size of each Fund, at the time of the Reorganization will determine the extent to which the Funds’ respective losses, both realized and unrealized, will be available to reduce gains realized by the combined fund following the Reorganization, and consequently the extent to which the combined fund may be required to distribute gains to its shareholders earlier than would have been the case absent the Reorganization.Thus the impact of the rules described above will depend on factors that are currently unknown, such that this impact cannot be calculated precisely prior to the Reorganization. Shareholders of the Acquired Fund should consult their tax advisors regarding the effect, if any, of the Reorganization in light of their individual circumstances.Because the foregoing discussion relates only to the federal income tax consequences of the Reorganization, shareholders of the Acquired Fund should also consult their tax advisors as to the state, local and foreign tax consequences, if any, of the Reorganization. Alternatives to the Reorganization. If the Reorganization is not consummated, the Board of Trustees of HighMark Funds may consider possible alternative arrangements in the best interests of the Acquired Fund and its shareholders, including having HighMark Capital continue to manage the Acquired Fund and terminating and liquidating the Acquired Fund.If the Acquired Fund were terminated and liquidated, such termination and liquidation would involve the loss of any fund-level capital loss carryforwards remaining at the time of the liquidation and the recognition of any shareholder-level losses. Service Providers. Because the Acquired Fund and the Acquiring Fund are both series of HighMark Funds they have the same service providers. HighMark Capital, located at 350 California Street, San Francisco, CA94104 serves as investment adviser to all the series of HighMark Funds, including the Acquired Fund and the Acquiring Fund, and as administrator to the Acquired Fund and the Acquiring Fund. Distributor: HighMark Funds Distributors, Inc. Transfer Agent: Boston Financial Data Services, Inc. Administrator: HighMark Capital Management, Inc. Sub-Administrator: BNY Mellon Investment Servicing (US) Inc. Custodian: Union Bank, N.A. Independent Registered Public Accounting Firm: Deloitte & Touche LLP Legal Counsel: Ropes & Gray LLP Additional information regarding the Acquiring Fund’s service providers is available in the Statement of Additional Information relating to this Prospectus/Proxy Statement. 23 Existing and Pro Forma Capitalization. The following table shows on an unaudited basis as of July 31, 2011, (i) the capitalization of the Acquired Fund and the Acquiring Fund, and (ii) the pro forma capitalization of the Acquiring Fund, as adjusted giving effect to the proposed Reorganization: HighMark Large Cap Value Fund HighMark Value Momentum Fund Pro Forma Adjustments HighMark Value Momentum Fund Pro Forma Combined* Class A Shares Net asset value $ $ - $ Shares outstanding ) Net asset value per share $ $ N/A $ Class B Shares Net asset value $ $ - $ Shares outstanding ) Net asset value per share $ $ N/A $ Class C Shares Net asset value $ $ - $ Shares outstanding ) Net asset value per share $ $ N/A $ Fiduciary Shares Net asset value $ $ - $ Shares outstanding ) Net asset value per share $ $ N/A $ Class U Shares** Net asset value N/A - - - Shares outstanding N/A - - - Net asset value per share N/A - - - *Assumes the Reorganization was consummated on July 31, 2011 and is for information purposes only. ** Class U Shares of the Acquiring Fund were not outstanding at July 31, 2011. 24 The capitalization of the Acquired Fund, and consequently the pro forma capitalization of the Acquiring Fund, is likely to be different at the effective time of the Reorganization as a result of market movements and daily share purchase and redemption activity, as well as the effects of other ongoing operations of the Acquired Fund prior to the completion of the Reorganization. Additional Information. Additional information applicable to the Acquiring Fund is located in Appendix B Investment Objective, Principal Investment Strategies and Related Risks of the Acquiring Fund, Appendix D – Information Applicable to the Acquiring Fund and Appendix E – Financial Highlights for the Acquiring Fund. Information about the Acquired Fund. Information about the Acquired Fund is incorporated by reference from the Acquired Fund’s prospectus and statement of additional information, both dated December 1, 2011, as may be supplemented from time to time, which are available upon request without charge by calling 1-800-433-6884.A copy of the Acquired Fund’s prospectus may also be obtained by visiting HighMark Funds’ website at www.highmarkfunds.com.The Acquired Fund’s prospectus and statement of additional information are also available on the Commission’s website at www.sec.gov. THE BOARD OF TRUSTEES OF HIGHMARK FUNDS UNANIMOUSLY RECOMMENDS APPROVAL OF THE AGREEMENT AND PLAN OF REORGANIZATION. III.VOTING INFORMATION Required Vote for Proposal 1. Shareholders of all share classes of the Acquired Fund will vote together as a single class on the proposal to approve the Reorganization.Approval of the Reorganization requires approval by the lesser of (i) 67% of the shares of the Acquired Fund that are present at the Meeting, if the holders of more than 50% of the shares of the Acquired Fund outstanding as of the Record Date (as defined below) are present or represented by proxy at the Meeting, or (ii) more than 50% of the shares of the Acquired Fund outstanding on the Record Date.A vote of shareholders of the Acquiring Fund is not needed to approve the Reorganization. Voting Information. The Board of Trustees of HighMark Funds has fixed the close of business on [January 9], 2012 as the record date (the “Record Date”) for the determination of shareholders entitled to notice of, and to vote at, the Meeting and at any postponements or adjournments thereof. 25 Information about Proxies and the Conduct of the Meeting. Solicitation of Proxies Proxies will be solicited primarily by mailing this Prospectus/Proxy Statement and its enclosures, but proxies may also be solicited through further mailings, telephone calls, personal interviews or e-mail by officers of HighMark Funds or by employees or agents of HighMark Capital and its affiliated companies or BNY Mellon Investment Servicing (US) Inc.In addition, Broadridge Financial Solutions, Inc. (“Broadridge”), a professional proxy solicitation firm, has been engaged to assist in the solicitation of proxies, at an estimated cost of approximately $20,000.In all cases where a telephonic proxy is solicited, Broadridge representative(s) are required to confirm each shareholder’s information by asking for any combination of the following; full name, address, zip code, employer identification number, ID number from the proxy card as well as a confirmation the shareholder has received this Prospectus/Proxy Statement and proxy card in the mail.If the shareholder is a corporation or other entity, Broadridge representative(s) are required to ask for the person’s title and confirmation that the person is authorized to direct the voting of the shares.If the information solicited agrees with the information provided to Broadridge, then Broadridge representative(s) may explain the voting process, read the proposals listed on the proxy card, and ask for the shareholder’s instructions on each proposal.Although Broadridge representative(s) are permitted to answer questions about the process, he or she is not permitted to recommend to the shareholder how to vote, but he or she may read any recommendation set forth in the Prospectus/Proxy Statement.The telephone solicitor will record the shareholder’s voting instructions on the card and provide an option to the shareholder to receive such voted instructions in the mail as confirmation of his or her vote. Voting Process. Shareholders can vote in any one of the following ways: a. By mail, by completing and returning the enclosed proxy card; b. In person at the Meeting; c. By internet, by voting through a secure proxy internet site provided by a third party (provided on your proxy card, www.proxyvote.com); and d. By automated telephone service, by calling the toll-free number provided on your proxy card (1-800-690-6903). Each whole share of the Acquired Fund is entitled to one vote, and each fractional share of the Acquired Fund is entitled to a proportionate fractional vote.If you choose to vote by mail and you are an individual account owner, please sign exactly as your name appears on the proxy card.Either owner of a joint account may sign the proxy card, but the signer’s name must exactly match the name that appears on the card. 26 Costs. Neither the Acquired Fund nor the Acquiring Fund will bear the costs of the Reorganization.HighMark Capital will bear the costs of the Reorganization. Quorum and Method of Tabulation. All properly executed proxies received in time for the Meeting will be voted as specified in the proxy.If no instructions are given, the proxy will be voted in favor of the Proposal.The proxy is revocable at any time before it is voted by sending written notice of the revocation or a subsequently executed proxy to Proxy Tabulator, P.O. Box 9112, Farmingdale, NY 11735 or by appearing personally and electing to vote at the Meeting. If any other matters lawfully come before the Meeting, and in all procedural matters at the Meeting, it is the intention that the enclosed proxy will be voted in accordance with the best judgment of the persons named as proxies therein, or their substitutes, present and acting at the Meeting. A quorum with respect to a matter before the Meeting is defined as a majority represented in person or by proxy of the shares outstanding as of the Record Date entitled to vote on such matter.If at the time any session of the Meeting is called to order, a quorum is not present, in person or by proxy, with respect to a matter, the persons named as proxies may vote those proxies that have been received with respect to such matter to adjourn the Meeting with respect to such matter to a later date.In the event that a quorum is present with respect to a matter, but sufficient votes in favor of the matter have not been received, the persons named as proxies may propose one or more adjournments of the Meeting with respect to such matter to permit further solicitation of proxies.All such adjournments will require the affirmative vote of a majority of the shares entitled to vote on the relevant matter present in person or by proxy at the session of the Meeting to be adjourned.The persons named as proxies will vote in favor of such an adjournment those proxies that they are entitled to vote in favor of the relevant matter and will vote against any such adjournment those proxies required to be voted against the relevant matter. For purposes of determining the presence of a quorum and counting votes on the matters presented, shares of the Funds represented by abstentions and “broker non-votes” will be counted as present, but not as votes cast, at the Meeting.Under the Declaration of Trust, as amended, and the Amended and Restated Code of Regulations of HighMark Funds, the affirmative vote necessary to approve the proposal with respect to the Acquired Fund may be determined with reference to a percentage of votes with respect to the Acquired Fund present at the Meeting, which would have the effect of treating abstentions and broker non-votes with respect to shares of the Acquired Fund as if they were votes against the Proposal.“Broker non-votes” are shares held by brokers or nominees for which the brokers or nominees have executed proxies as to which (i) the broker or nominee does not have discretionary voting power and (ii) the broker or nominee has not received instructions from the beneficial owner or other person who is entitled to instruct how the shares will be voted. Distributor’s Address. The address of the Acquired Fund’s and the Acquiring Fund’s distributor, HighMark Funds Distributors, Inc., a wholly-owned subsidiary of BNY Mellon Distributors Inc., is 760 Moore Road, King of Prussia, PA 19406. 27 Share Ownership. As of [January 9], 2012, the following shares of the Acquired Fund were outstanding: Number of shares issued and outstanding by class Class A Class B Class C Fiduciary [] [] [] [] As of [January 9], 2012, each of the Acquired Fund and the Acquiring Fund believes that, as a group, the Trustees and officers, as the case may be, of HighMark Funds owned less than one percent of the shares of any class of either the Acquired Fund or the Acquiring Fund. As of [January 9], 2012, the following shareholders owned, beneficially or of record, five percent or more of the outstanding shares of any class of the Acquired Fund: HighMark Large Cap Value Fund – Class A Shares Name and Address of Shareholder Number of Outstanding Shares Owned Percentage of Outstanding Shares Owned Beneficial Ownership or Ownership of Record Percentage of Outstanding Class A Shares of HighMark Value Momentum Fund Owned Upon Consummation of the Reorganization* [ ] [ ] [ ]% [ ]% [ ] [ ] [ ]% [ ]% * Percentage owned assuming completion of the Reorganization on [January 9], 2012. 28 HighMark Large Cap Value Fund – Class B Shares Name and Address of Shareholder Number of Outstanding Shares Owned Percentage of Outstanding Shares Owned Beneficial Ownership or Ownership of Record Percentage of Outstanding Class B Shares of HighMark Value Momentum Fund Owned Upon Consummation of the Reorganization* [ ] [ ] [ ]% [ ]% [ ] [ ] [ ]% [ ]% * Percentage owned assuming completion of the Reorganization on [January 9], 2012. HighMark Large Cap Value Fund – Class C Shares Name and Address of Shareholder Number of Outstanding Shares Owned Percentage of Outstanding Shares Owned Beneficial Ownership or Ownership of Record Percentage of Outstanding Class C Shares of HighMark Value Momentum Fund Owned Upon Consummation of the Reorganization* [ ] [ ] [ ]% [ ]% [ ] [ ] [ ]% [ ]% * Percentage owned assuming completion of the Reorganization on [January 9], 2012. HighMark Large Cap Value Fund – Fiduciary Shares Name and Address of Shareholder Number of Outstanding Shares Owned Percentage of Outstanding Shares Owned Beneficial Ownership or Ownership of Record Percentage of Outstanding Fiduciary Shares of HighMark Value Momentum Fund Owned Upon Consummation of the Reorganization* [ ] [ ] [ ]% [ ]% [ ] [ ] [ ]% [ ]% * Percentage owned assuming completion of the Reorganization on [January 9], 2012. 29 As of [January 9], 2012, the following shareholders owned, beneficially or of record, five percent or more of the outstanding shares of any class of the Acquiring Fund: HighMark Value Momentum Fund – Class A Shares Name and Address of Shareholder Number of Outstanding Shares Owned Percentage of Outstanding Shares Owned Beneficial Ownership or Ownership of Record Percentage of Outstanding Class A Shares of HighMark Value Momentum Fund Owned Upon Consummation of the Reorganization* [ ] [ ] [ ]% [ ]% [ ] [ ] [ ]% [ ]% * Percentage owned assuming completion of the Reorganization on [January 9], 2012. HighMark Value Momentum Fund – Class B Shares Name and Address of Shareholder Number of Outstanding Shares Owned Percentage of Outstanding Shares Owned Beneficial Ownership or Ownership of Record Percentage of Outstanding Class B Shares of HighMark Value Momentum Fund Owned Upon Consummation of the Reorganization* [ ] [ ] [ ]% [ ]% [ ] [ ] [ ]% [ ]% * Percentage owned assuming completion of the Reorganization on [January 9], 2012. HighMark Value Momentum Fund – Class C Shares Name and Address of Shareholder Number of Outstanding Shares Owned Percentage of Outstanding Shares Owned Beneficial Ownership or Ownership of Record Percentage of Outstanding Class C Shares of HighMark Value Momentum Fund Owned Upon Consummation of the Reorganization* [ ] [ ] [ ]% [ ]% [ ] [ ] [ ]% [ ]% * Percentage owned assuming completion of the Reorganization on [January 9], 2012. 30 HighMark Value Momentum Fund – Fiduciary Shares Name and Address of Shareholder Number of Outstanding Shares Owned Percentage of Outstanding Shares Owned Beneficial Ownership or Ownership of Record Percentage of Outstanding Fiduciary Shares of HighMark Value Momentum Fund Owned Upon Consummation of the Reorganization* [ ] [ ] [ ]% [ ]% [ ] [ ] [ ]% [ ]% * Percentage owned assuming completion of the Reorganization on [January 9], 2012. HighMark Value Momentum Fund – Class U Shares Name and Address of Shareholder Number of Outstanding Shares Owned Percentage of Outstanding Shares Owned Beneficial Ownership or Ownership of Record Percentage of Outstanding Class U Shares of HighMark Value Momentum Fund Owned Upon Consummation of the Reorganization* [ ] [ ] [ ]% [ ]% [ ] [ ] [ ]% [ ]% * Percentage owned assuming completion of the Reorganization on [January 9], 2012. 31 Any shareholder who holds beneficially 25% or more of the outstanding shares of a Fund may be deemed to be a “controlling person” of the Fund under the 1940 Act until such time as it holds beneficially less than 25% of the outstanding shares of the Fund. Shareholder Proposals The Declaration of Trust, as amended, and the Amended and Restated Code of Regulations of HighMark Funds do not provide for annual shareholder meetings, and no such meetings are planned for 2012.Proposals that shareholders would like to have considered for inclusion in a proxy statement for any future meeting must be received by HighMark Funds within a reasonable period of time prior to printing and mailing proxy material for such meeting.Any shareholder proposal not received within a reasonable time before HighMark Funds begins to print and mail its proxy materials will be considered untimely and will not be included in such materials. IV.INTERESTS OF CERTAIN PERSONS IN THE REORGANIZATION HighMark Capital may be deemed to have an interest in the Reorganization because it will provide investment advisory and administrative services to the Acquiring Fund and receives fees and other benefits from those arrangements.Future growth of assets of HighMark Funds can be expected to increase the total amount of fees payable to HighMark Capital and to reduce the amount of fees required to be waived to maintain total fees of the investment portfolios of HighMark Funds at agreed upon levels.HighMark Capital and certain affiliates of HighMark Capital receive distribution and/or shareholder servicing fees from HighMark Funds pursuant to agreements between HighMark Funds and such affiliates that relate to HighMark Funds’ distribution plans and shareholder services plans for Class A, Class B and Class C shares and shareholder services plan for Fiduciary shares.In addition, Union Bank, N.A., the parent company of HighMark Capital, serves as custodian and securities lending agent to HighMark Funds and receives fees and other benefits from those arrangements.Future growth of assets of HighMark Funds can be expected to increase the total amount of fees payable to Union Bank, N.A. and HighMark Capital’s other affiliates. V.INFORMATION FILED WITH THE SECURITIES AND EXCHANGE COMMISSION Additional information about the Acquiring Fund is included in the Acquiring Fund’s Statement of Additional Information dated [●], 2012, relating to this Prospectus/Proxy Statement, which has been filed with the Commission under the Securities Act of 1933, as amended.A copy of the Statement of Additional Information relating to this Prospectus/Proxy Statement may be obtained without charge by calling 1-800-433-6884. Proxy material, reports, proxy and information statements, registration statements and other information filed by HighMark Funds, the Acquired Fund and the Acquiring Fund can be inspected and copied at the Commission’s public reference facilities located at treet, N.E., Washington, D.C. 20549. Copies of such filings may be available at the following Commission regional offices: 3 World Financial Center, Suite 400, New York, NY 10281; 33 Arch Street, 23rd Floor, Boston, MA 02110; 801 Brickell Avenue, Suite 1800, Miami, FL 33131; 3475 Lenox Road, N.E., Suite 1000, Atlanta, GA 30326; 1801 California Street, Suite 1500, Denver, CO 80202; Burnett Plaza, Suite 1900, 801 Cherry Street, Unit 18, Fort Worth, TX 76102; 15 W. South Temple Street, Suite 1800, Salt Lake City, UT 84101; 5670 Wilshire Boulevard, 11th Floor, Los Angeles, CA 90036; 44 Montgomery Street, Suite 2600, San Francisco, CA 94104; 175 W. Jackson Blvd., Suite 900, Chicago, IL 60604; and The Mellon Independence Center, 701 Market Street, Philadelphia, PA 19106. Copies of such materials can also be obtained by mail from the Public Reference Branch, Office of Consumer Affairs and Informational Services, Securities and Exchange Commission, Washington, D.C. 20549 at prescribed rates. YOUR VOTE IS IMPORTANT.YOU CAN HELP AVOID THE NECESSITY AND EXPENSE OF SENDING FOLLOW-UP LETTERS AND OTHER COMMUNICATIONS TO ENSURE A QUORUM BY PROMPTLY VOTING BY TELEPHONE OR THE INTERNET OR MARKING, SIGNING, DATING AND RETURNING THE ENCLOSED PROXY.(THE ENCLOSED ENVELOPE REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES.) IF YOU ARE UNABLE TO ATTEND THE MEETING, PLEASE VOTE BY ONE OF THE ABOVE METHODS SO THAT THE NECESSARY QUORUM MAY BE REPRESENTED AT THE MEETING. 32 APPENDIX A–FORM OF AGREEMENT AND PLAN OF REORGANIZATION This Agreement and Plan of Reorganization (the “Agreement”) is made as of [], 2012, by and between HighMark Funds, a Massachusetts business trust (the “Trust”), on behalf of HighMark Value Momentum Fund (the “Acquiring Fund”) and HighMark Large Cap Value Fund (the “Acquired Fund”), and, for purposes of Sections 9.2 and 10.2 only, HighMark Capital Management, Inc. (“HighMark Capital”).The capitalized terms used herein shall have the meaning ascribed to them in this Agreement. This Agreement is intended to be, and is adopted as, a plan of reorganization within the meaning of Section 368(a) of the United States Internal Revenue Code of 1986, as amended (the “Code”).The reorganization (the “Reorganization”) will consist of (i) the transfer of all of the assets of the Acquired Fund in exchange solely for Class A shares (“Class A Acquisition Shares”), Class B shares (“Class B Acquisition Shares”), Class C shares (“Class C Acquisition Shares”) and Fiduciary Shares (“Class F Acquisition Shares” and, together with the Class A Acquisition Shares, the Class B Acquisition Shares and the Class C Acquisition Shares, the “Acquiring Fund Shares”) of beneficial interest, no par value per share, of the Acquiring Fund; (ii) the assumption by the Acquiring Fund of the Obligations (as hereinafter defined) of the Acquired Fund; and (iii) the distribution, after the closing date provided in Section 3.1 (the “Closing Date”), of the Class A Acquisition Shares pro rata to the Class A shareholders of the Acquired Fund, the Class B Acquisition Shares pro rata to the Class B shareholders of the Acquired Fund, the Class C Acquisition Shares pro rata to the Class C shareholders of the Acquired Fund, and the Class F Acquisition Shares pro rata to the shareholders of Fiduciary Shares (“Class F shares,” and each shareholder thereof, a “Class F shareholder”) of the Acquired Fund, and the termination, dissolution and complete liquidation of the Acquired Fund as provided herein, all upon the terms and conditions hereinafter set forth in this Agreement. The parties hereto therefore covenant and agree as follows: 1. TRANSFER OF ASSETS OF THE ACQUIRED FUND IN EXCHANGE FOR ASSUMPTION OF LIABILITIES AND THE ACQUIRING FUND SHARES AND LIQUIDATION OF THE ACQUIRED FUND Subject to the terms and conditions hereof and on the basis of the representations and warranties contained herein: (a) The Acquired Fund will sell, assign, convey, transfer and deliver to the Acquiring Fund, and the Acquiring Fund will acquire, on the Closing Date, all of the properties and assets of the Acquired Fund as set forth in Section 1.2. (b) The Acquiring Fund shall, on the Closing Date, (i) issue and deliver to the Acquired Fund (1) the number of Class A Acquisition Shares (including fractional shares, if any) determined by dividing (A) the amount of the assets of the Acquired Fund attributable to its Class A shares, less the amount of the liabilities of the Acquired Fund attributable to such shares, computed in the manner and as of the time and date set forth in Sections 2.2 and 2.4 (the “Class A Net Asset Value”), by (B) the net asset value of one Class A Acquisition Share, computed in the manner and as of the time and date set forth in Sections 2.3 and 2.4, (2) the number of Class B Acquisition Shares (including fractional shares, if any) determined by dividing (A) the amount of the assets of the Acquired Fund attributable to its Class B shares, less the amount of the liabilities of the Acquired Fund attributable to such shares, computed in the manner and as of the time and date set forth in Sections 2.2 and 2.4, by (B) the net asset value of one Class B Acquisition Share, computed in the manner and as of the time and date set forth in Sections 2.3 and 2.4, (3) the number of Class C Acquisition Shares (including fractional shares, if any) determined by dividing (A) the amount of the assets of the Acquired Fund attributable to its Class C shares, less the amount of the liabilities of the Acquired Fund attributable to such shares, computed in the manner and as of the time and date set forth in Sections 2.2 and 2.4, by (B) the net asset value of one Class C Acquisition Share, computed in the manner and as of the time and date set forth in Sections 2.3 and 2.4, and (4) the number of Class F Acquisition Shares (including fractional shares, if any) determined by dividing (A) the amount of the assets of the Acquired Fund attributable to its Class F shares, less the amount of the liabilities of the Acquired Fund attributable to such shares, computed in the manner and as of the time and date set forth in Sections 2.2 and 2.4, by (B) the net asset value of one Class F Acquisition Share, computed in the manner and as of the time and date set forth in Sections 2.3 and 2.4, and (ii) assume all of the Acquired Fund’s liabilities and obligations of any kind whatsoever, whether absolute, accrued, contingent or otherwise, in existence on the Closing Date (the “Obligations”).Such transactions shall take place at the closing provided for in Section 3 (the “Closing”). A-1 (c) Upon consummation of the transactions described in subsections (a) and (b) above, the Acquired Fund in complete liquidation shall distribute to its shareholders of record as of the Closing Date the Acquiring Fund Shares received by it.Each Class A shareholder of the Acquired Fund shall be entitled to receive that number of Class A Acquisition Shares equal to the total of (i) the number of Class A shares of the Acquired Fund (the “Class A Acquired Fund Shares”) held by such shareholder divided by the total number of Class A Acquired Fund Shares outstanding on such date multiplied by (ii) the total number of Class A Acquisition Shares.Each Class B shareholder of the Acquired Fund shall be entitled to receive that number of Class B Acquisition Shares equal to the total of (I) the number of Class B shares of the Acquired Fund (the “Class B Acquired Fund Shares”) held by such shareholder divided by the total number of Class B Acquired Fund Shares outstanding on such date multiplied by (ii) the total number of Class B Acquisition Shares.Each Class C shareholder of the Acquired Fund shall be entitled to receive that number of Class C Acquisition Shares equal to the total of (i) the number of Class C shares of the Acquired Fund (the “Class C Acquired Fund Shares”) held by such shareholder divided by the total number of Class C Acquired Fund Shares outstanding on such date multiplied by (ii) the total number of Class C Acquisition Shares.Each Class F shareholder of the Acquired Fund shall be entitled to receive that number of Class F Acquisition Shares equal to the total of (i) the number of Class F shares of the Acquired Fund (the “Class F Acquired Fund Shares,” and together with the Class A Acquired Fund Shares, the Class B Acquired Fund Shares and the Class C Acquired Fund Shares, the “Acquired Fund Shares”) held by such shareholder divided by the total number of Class F Acquired Fund Shares outstanding on such date multiplied by (ii) the total number of Class F Acquisition Shares. The property and assets of the Acquired Fund to be acquired by the Acquiring Fund shall consist of all cash, securities, commodities and futures interests, dividends and interest receivable, receivables for shares sold and all other properties and assets which are owned by the Acquired Fund on the Closing Date and any deferred expenses or prepaid expenses, other than any unamortized organizational expenses, shown as an asset on the books of the Acquired Fund on the Closing Date. As provided in Section 3.4, as soon after the Closing Date as is conveniently practicable (the “Liquidation Date”), the Acquired Fund will liquidate and distribute (i) to its Class A shareholders of record the Class A Acquisition Shares received by the Acquired Fund as contemplated by Section 1.1, (ii) to its Class B shareholders of record the Class B Acquisition Shares received by the Acquired Fund as contemplated by Section 1.1, (iii) to its Class C shareholders of record the Class C Acquisition Shares received by the Acquired Fund as contemplated by Section 1.1, and (iv) to its Class F shareholders of record the Class F Acquisition Shares received by the Acquired Fund as contemplated by Section 1.1. Such liquidation and distribution will be accomplished by the transfer of the Acquiring Fund Shares then credited to the account of the Acquired Fund on the books of the Acquiring Fund to open accounts on the share records of the Acquiring Fund in the names of Acquired Fund shareholders and representing the respective number of the Acquiring Fund Shares due to such shareholders.The Acquiring Fund shall not be obligated to issue certificates representing the Acquiring Fund Shares in connection with such exchange. A-2 As soon as practicable after the Closing Date, the Acquired Fund shall make all filings and take all other steps as shall be necessary and proper to effect its complete liquidation.Any reporting responsibility of the Acquired Fund including, without limitation, the responsibility for filing of regulatory reports, tax returns, or other documents with the Securities and Exchange Commission (the “Commission”), any state securities commission, and any federal, state or local tax authorities or any other relevant regulatory authority, is and shall remain the responsibility of the Acquired Fund up to and including the Closing Date and thereafter. Any and all obligations or liabilities arising under or in respect of this Agreement shall be those of the Acquired Fund or the Acquiring Fund, as the case may be, and shall not otherwise be obligations or liabilities of the Trust, and, for clarity, under no circumstances will any other series of the Trust have any obligation or liability under or in respect of this Agreement or the transactions contemplated hereby. 2. VALUATION On the Closing Date, the Acquiring Fundwill deliver to the Acquired Fund a number of Class A Acquisition Shares, Class B Acquisition Shares, Class C Acquisition Shares and Class F Acquisition Shares (including fractional shares, if any) determined as provided in Section 1. The value of the Acquired Fund’s net assets will be computed as of the Valuation Date, using the valuation procedures for the Acquiring Fund set forth in the Trust’s declaration of trust, the Acquiring Fund’s then current prospectuses and statement of additional information relating to the Acquiring Fund’s Class A, Class B, Class C and Class F shares (collectively, as amended or supplemented from time to time, the “Acquiring Fund Prospectus”) and the Acquiring Fund’s valuation procedures (the “Acquiring Fund Valuation Procedures”). The net asset value of a Class A Acquisition Share, Class B Acquisition Share, Class C Acquisition Share or Class F Acquisition Share shall be the net asset value per Class A, Class B, Class C or Class F share, respectively, of the Acquiring Fund computed as of the Valuation Date using the valuation procedures for the Acquiring Fund set forth in the Trust’s declaration of trust, the Acquiring Fund Prospectus and the Acquiring Fund Valuation Procedures. The Valuation Date shall be 4:00 p.m. Eastern time, and after the declaration of any dividends by the Acquired Fund and after effectuating any redemptions of Acquired Fund Shares effective as of such date, on the business day immediately preceding the Closing Date, or such earlier date as may be mutually agreed upon in writing by the parties hereto (the “Valuation Date”). The Acquiring Fund shall issue the Acquiring Fund Shares to the Acquired Fund on one share deposit receipt registered in the name of the Acquired Fund.The Acquired Fund shall distribute in liquidation the Class A Acquisition Shares received by it hereunder to its Class A shareholders as contemplated by Section 1.1, the Class B Acquisition Shares received by it hereunder to its Class B shareholders as contemplated by Section 1.1, the Class C Acquisition Shares received by it hereunder to its Class C shareholders as contemplated by Section 1.1, and the Class F Acquisition Shares received by it hereunder to its Class F shareholders as contemplated by Section 1.1, by redelivering such share deposit receipt to the Trust’s transfer agent which will as soon as practicable set up open accounts for Acquired Fund shareholders in accordance with written instructions furnished by the Acquired Fund. A-3 The Acquired Fund will pay or cause to be paid to the Acquiring Fund any interest, cash or such dividends, rights and other payments received by it on or after the Closing Date with respect to the Investments (as defined below) and other properties and assets of the Acquired Fund, whether accrued or contingent, received by it on or after the Closing Date.Any such distribution shall be deemed included in the assets transferred to the Acquiring Fund at the Closing Date and shall not be separately valued unless the securities in respect of which such distribution is made shall have gone “ex” such distribution prior to the Valuation Date, in which case any such distribution which remains unpaid at the Closing Date shall be included in the determination of the value of the assets of the Acquired Fund acquired by the Acquiring Fund. All computations of value shall be made by the pricing agent for the Acquiring Fund, in accordance with its regular practice in pricing the shares and assets of the Acquiring Fund using the valuation procedures set forth in the Trust’s declaration of trust, the Acquiring Fund Prospectus and the Acquiring Fund Valuation Procedures. 3. CLOSING AND CLOSING DATE The Closing Date shall be on such date as the parties may agree. The Closing shall be held at the offices of the Acquiring Fund (or such other place as the parties may agree), at such time as the parties may agree. On the Closing Date, the portfolio securities of the Acquired Fund and all the Acquired Fund’s cash shall be delivered by the Acquired Fund to Union Bank, N.A., as custodian for the Acquiring Fund (the “Custodian”) for the account of the Acquiring Fund, such portfolio securities to be duly endorsed in proper form for transfer in such manner and condition as to constitute good delivery thereof in accordance with the custom of brokers or, in the case of portfolio securities held in the U.S. Treasury Department’s book-entry system or by the Depository Trust Company, Participants Trust Company or other third party depositories, by transfer to the account of the Custodian in accordance with Rule 17f-4, Rule 17f-5 or Rule 17f-7, as the case may be, under the Investment Company Act of 1940, as amended (the “1940 Act”), and accompanied by all necessary federal and state stock transfer stamps or a check for the appropriate purchase price thereof.The cash delivered shall be transferred to the account of the Acquiring Fund at the Custodian in the manner acceptable to the Acquiring Fund. In the event that on the Valuation Date (a) the New York Stock Exchange shall be closed to trading or trading thereon shall be restricted, or (b) trading or the reporting of trading on said Exchange or elsewhere shall be disrupted so that accurate appraisal of the value of the net assets of the Acquired Fund or the Acquiring Fund is impracticable, the Closing Date shall be postponed until the first business day after the day when trading shall have been fully resumed and reporting shall have been restored. On the Closing Date, the Acquired Fund or its transfer agent shall deliver to the Acquiring Fund or its designated agent a list of the names and addresses of the Acquired Fund shareholders and the number of outstanding shares of the Acquired Fund owned by each Acquired Fund shareholder, all as of the close of business on the Valuation Date.The Acquiring Fund Shares issuable pursuant to Section 1.1 shall have been credited to the Acquired Fund’s account on the books of the Acquiring Fund.On the Liquidation Date, the Acquiring Fund will provide to the Acquired Fund evidence reasonably satisfactory to the Acquired Fund that such Acquiring Fund Shares have been credited pro rata within each class of shares to open accounts in the names of Acquired Fund shareholders as provided in Section 1.3. At the Closing, each party shall deliver to the other such bills of sale, instruments of assumption of liabilities, checks, assignments, stock certificates, receipts or other documents as such other party or its counsel may reasonably request in connection with the transfer of assets, assumption of liabilities and liquidation contemplated by Section 1. A-4 4. REPRESENTATIONS AND WARRANTIES Representations and Warranties of the Trust, on behalf of the Acquired Fund. The Trust, on behalf of the Acquired Fund, represents and warrants the following to the Acquiring Fund as of the date hereof and agrees to confirm the continuing accuracy and completeness in all material respects of the following on the Closing Date: (a) The Acquired Fund has all necessary federal, state and local authorizations to carry on its business as now being conducted. (b) The Trust is duly registered under the 1940 Act, as a management company of the open-end type, and the issued and outstanding shares of the Acquired Fund have been duly registered under the Securities Act of 1933, as amended (the “1933 Act”), and such registrations have not been revoked or rescinded and are in full force and effect. (c) The Acquired Fund is a separate series of the Trust duly constituted in accordance with the applicable provisions of the declaration of trust of the Trust and the 1940 Act and other applicable law. (d) The Acquired Fund is not in violation in any material respect of any provisions of the Trust’s declaration of trust or code of regulations or any agreement, indenture, instrument, contract, lease or other undertaking to which the Acquired Fund is a party or by which the Acquired Fund or its assets are bound, and the execution, delivery and performance of this Agreement will not result in any such violation. (e) The Acquired Fund’s current prospectuses and statement of additional information (collectively, as amended or supplemented from time to time, the “Acquired Fund Prospectus”) conform in all material respects to the applicable requirements of the 1933 Act, and the 1940 Act and the rules and regulations of the Commission thereunder and do not include any untrue statement of a material fact or omit to state any material fact relating to any of the Trust or the Acquired Fund required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. (f) At the Closing Date, the Acquired Fund will have good and marketable title to the Acquired Fund’s assets to be transferred to the Acquiring Fund pursuant to Section 1.2. (g) No material litigation, administrative or other proceedings or investigation is presently pending or, to the knowledge of the Trust or the Acquired Fund, threatened as to the Acquired Fund or any of its properties or assets or any person whom the Acquired Fund may be obligated to directly or indirectly indemnify in connection with such litigation, proceedings or investigation, and the Acquired Fund is not a party to or subject to the provisions of any order, decree or judgment of any court or governmental body, which materially and adversely affects its business or its ability to consummate the transactions contemplated hereby. (h) Since January 31, 2012, there has not been any material adverse change in the Acquired Fund’s financial condition, assets, liabilities or business (other than changes caused by changes in market conditions generally or those occurring in the ordinary course of business), or any incurrence by the Acquired Fund of indebtedness (other than in the ordinary course of business). A-5 (i) As of the Closing Date, all federal and other tax returns and reports of the Acquired Fund required by law to have been filed by such date (giving effect to extensions) shall have been timely filed and were true, correct and complete in all material respects as of the time of their filing, and all taxes of the Acquired Fund which are due and payable shall have been timely paid.The Acquired Fund is not liable for taxes of any person other than itself and is not a party to any tax sharing or allocation agreement.All of the Acquired Fund’s tax liabilities will have been adequately provided for on its books.To the best of the Trust’s or the Acquired Fund’s knowledge, the Acquired Fund has not had any tax deficiency or liability asserted against it or question raised with respect thereto, and it is not under audit by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. (j) The Acquired Fund has met the requirements of subchapter M of the Code for qualification and treatment as a “regulated investment company” within the meaning of Sections 851 et seq. of the Code in respect of each taxable year since the commencement of operations, and will continue to meet such requirements at all times through the Closing Date.The Acquired Fund has not at any time since its inception been liable for nor is it now liable for any material income or excise tax pursuant to Section 852 or 4982 of the Code.There is no other tax liability (foreign, state, local) except as accrued on the Acquired Fund’s books.The Acquired Fund has no earnings and profits accumulated with respect to any taxable year in which the provisions of Subchapter M of the Code did not apply.Except as otherwise disclosed in writing to the Acquiring Fund, the Acquired Fund is in compliance in all material respects with applicable regulations of the Internal Revenue Service pertaining to the reporting of dividends and other distributions on and redemptions of its capital stock and has withheld in respect of dividends and other distributions and paid to the proper taxing authority all taxes required to be withheld, and is not liable for any penalties which could be imposed thereunder. (k) The Acquired Fund has not received written notification from any tax authority that asserts a position contrary to any of the above representations. (l) The authorized capital of the Trust consists of an unlimited number of shares of beneficial interest, no par value, of such number of different series as the board of trustees of the Trust may authorize from time to time.The outstanding shares of beneficial interest in the Acquired Fund as of the Closing Date will be divided into Class A shares, Class B shares, Class C shares and Class F Shares, each having the characteristics described in the Acquired Fund Prospectus and will, at the time of the Closing Date, be held by the persons and in the amounts set forth in the list provided by the Acquired Fund or its designated agent to the Acquiring Fund or its designated agent pursuant to Section 3.4.All issued and outstanding shares of the Acquired Fund are, and at the Closing Date will be, validly issued, fully paid and non-assessable (except as set forth in the Acquired Fund Prospectus) by the Trust, and will have been issued in compliance with all applicable registration or qualification requirements of federal and state securities laws.No options, warrants or other rights to subscribe for or purchase, or securities convertible into, any shares of the Acquired Fund are outstanding. (m) The Acquired Fund’s investment operations since February 1, 2007 to the date hereof have been in compliance in all material respects with the investment policies and investment restrictions set forth in the prospectus and statement of additional information of the Acquired Fund, as in effect from time to time, except as previously disclosed in writing to the Acquiring Fund. (n) The execution, delivery and performance of this Agreement have been duly authorized by the board of trustees of the Trust and by all other necessary action on the part of the Trust and the Acquired Fund, other than shareholder approval as required by Section 8.1 hereof.Subject to shareholder approval as required by Section 8.1 hereof, this Agreement constitutes the valid and binding obligation of the Acquired Fund enforceable against the Trust and the Acquired Fund in accordance with its terms, except as the same may be limited by bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors’ rights generally and other equitable principles. (o) The Acquiring Fund Shares to be issued to the Acquired Fund pursuant to the terms of this Agreement will not be acquired for the purpose of making any distribution thereof other than to Acquired Fund shareholders as provided in Section 1.1(c). (p) The information relating to the Trust and the Acquired Fund furnished by the Trust and the Acquired Fund for use in no-action letters, applications for orders, registration statements, proxy materials and other documents that may be necessary in connection with the transactions contemplated hereby is and will be accurate and complete in all material respects and complies in all material respects with federal securities laws and regulations thereunder applicable thereto. A-6 (q) As of the date of this Agreement, the Trust and the Acquired Fund have provided the Acquiring Fund with information relating to the Acquired Fund reasonably necessary for the preparation of a prospectus, including the proxy statement of the Acquired Fund (the “Prospectus/Proxy Statement”), to be included in a Registration Statement on Form N-14 of the Trust (the “Registration Statement”), in compliance with the 1933 Act, the Securities Exchange Act of 1934, as amended (the “1934 Act”), and the 1940 Act in connection with the meeting of shareholders of the Acquired Fund to approve this Agreement and the transactions contemplated hereby.As of the effective date of the Registration Statement, the date of the meeting of shareholders of the Acquired Fund and the Closing Date, the Prospectus/Proxy Statement, including the documents contained or incorporated therein by reference, insofar as it relates to the Trust or the Acquired Fund, will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which such statements were made, not misleading. (r) The Acquired Fund has no material contracts or other commitments (other than this Agreement and such other contracts as may be entered into in the ordinary course of its business) that if terminated may result in material liability to the Acquired Fund or under which (whether or not terminated) any material payments for periods subsequent to the Closing Date will be due from the Acquired Fund. (s) No consent, approval, authorization or order of any court or governmental authority is required for the consummation by the Acquired Fund of the transactions contemplated by this Agreement, except such as may be required under the 1933 Act, the 1934 Act, the 1940 Act, and/or state securities or Blue Sky laws (which term as used herein shall include the laws of the District of Columbia and Puerto Rico). (t) As of both the Valuation Date and the Closing Date, the Acquired Fund will have full right, power and authority to sell, assign, transfer and deliver theInvestments and any other assets and liabilities of the Acquired Fund to be transferred to the Acquiring Fund pursuant to this Agreement.At the Closing Date, subject only to the delivery of the Investments and any such other assets and liabilities as contemplated by this Agreement, the Acquiring Fund will acquire the Investments and any such other assets subject to no encumbrances, liens or security interests in favor of any third party creditor of the Acquired Fund, and without any restrictions upon the transfer thereof, including such restrictions as might arise under the 1933 Act. As used in this Agreement, the term “Investments” shall mean the Acquired Fund’s investments shown on the audited schedule of its portfolio investments as of January 31, 2012, referred to in Section 4.1(g) hereof, as supplemented with such changes as the Acquired Fund shall make after January 31, 2012, which changes shall be disclosed to the Acquiring Fund in an updated schedule of investments, and changes resulting from stock dividends, stock split-ups, mergers and similar corporate actions through the Closing Date. (u) The books and records of the Acquired Fund made available to the Acquiring Fund and/or its counsel are substantially true and correct and contain no material misstatements or omissions with respect to the operations of the Acquired Fund. (v) To the best of the Trust’s and the Acquired Fund’s knowledge, all of the issued and outstanding shares of the Acquired Fund shall have been offered for sale and sold in conformity with all applicable federal and state securities laws (including any applicable exemptions therefrom), or the Acquired Fund has taken any action necessary to remedy any prior failure to have offered for sale and sold such shares in conformity with such laws. A-7 Representations and Warranties of the Trust, on behalf of the Acquiring Fund. The Trust, on behalf of the Acquiring Fund, represents and warrants the following to the Acquired Fund as of the date hereof and agrees to confirm the continuing accuracy and completeness in all material respects of the following on the Closing Date: (a) The Acquiring Fund has all necessary federal, state and local authorizations to carry on its business as now being conducted. (b) The Trust is duly registered under the 1940 Act, as a management company of the open-end type, and the issued and outstanding shares of the Acquiring Fund have been duly registered under the 1933 Act, and such registrations have not been revoked or rescinded and are in full force and effect. (c) The Acquiring Fund is a separate series of the Trust duly constituted in accordance with the applicable provisions of the declaration of trust of the Trust and the 1940 Act and other applicable law. (d) The Acquiring Fund is not in violation in any material respect of any provisions of the Trust’s declaration of trust or code of regulations or any agreement, indenture, instrument, contract, lease or other undertaking to which the Acquiring Fund is a party or by which the Acquiring Fund or its assets are bound, and the execution, delivery and performance of this Agreement will not result in any such violation. (e) The Acquiring Fund Prospectus conforms in all material respects to the applicable requirements of the 1933 Act and the 1940 Act and the rules and regulations of the Commission thereunder and does not include any untrue statement of a material fact or omit to state any material fact relating to the Trust or the Acquiring Fund required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. (f) No material litigation, administrative or other proceedings or investigation is presently pending or, to the knowledge of the Trust or the Acquiring Fund, threatened as to the Acquiring Fund or any of its properties or assets or any person whom the Acquiring Fund may be obligated to directly or indirectly indemnify in connection with such litigation, proceedings or investigation, and the Acquiring Fund is not a party to or subject to the provisions of any order, decree or judgment of any court or governmental body, which materially and adversely affects its business or its ability to consummate the transactions contemplated hereby. (g) Since January 31, 2012, there has not been any material adverse change in the Acquiring Fund’s financial condition, assets, liabilities or business (other than changes caused by changes in market conditions generally and those occurring in the ordinary course of business), or any incurrence by the Acquiring Fund of indebtedness (other than in the ordinary course of business). (h) As of the Closing Date, all federal and other tax returns and reports of the Acquiring Fund required by law to have been filed by such date (giving effect to extensions) shall have been timely filed and were true, correct and complete in all material respects as of the time of their filing, and all taxes of the Acquiring Fund which are due and payable shall have been timely paid.The Acquiring Fund is not liable for taxes of any person other than itself and is not a party to any tax sharing or allocation agreement.All of the Acquiring Fund’s tax liabilities will have been adequately provided for on its books.To the best of the Trust’s or the Acquiring Fund’s knowledge, the Acquiring Fund has not had any tax deficiency or liability asserted against it or question raised with respect thereto, and it is not under audit by the Internal Revenue Service or by any state or local tax authority for taxes in excess of those already paid. A-8 (i) The Acquiring Fund has met the requirements of subchapter M of the Code for qualification and treatment as a “regulated investment company” within the meaning of Sections 851 et seq. of the Code in respect of each taxable year since the commencement of operations, and expects to meet such requirements for its taxable year that includes the Closing Date.The Acquiring Fund has not at any time since its inception been liable for nor is it now liable for any material income or excise tax pursuant to Section 852 or 4982 of the Code.There is no other tax liability (foreign, state, local) except as accrued on the Acquiring Fund’s books.The Acquiring Fund has no earnings and profits accumulated with respect to any taxable year in which the provisions of Subchapter M of the Code did not apply.Except as otherwise disclosed in writing to the Acquired Fund, the Acquiring Fund is in compliance in all material respects with applicable regulations of the Internal Revenue Service pertaining to the reporting of dividends and other distributions on and redemptions of its capital stock and has withheld in respect of dividends and other distributions and paid to the proper taxing authority all taxes required to be withheld, and is not liable for any penalties which could be imposed thereunder. (j) The authorized capital of the Trust consists of an unlimited number of shares of beneficial interest, no par value, of such number of different series as the board of trustees of the Trust may authorize from time to time.The outstanding shares of beneficial interest in the Acquiring Fund as of the Closing Date will be divided into Class A shares, Class B shares, Class C shares, Class F shares and Class U shares, the Class A shares, Class B shares, Class C shares and Class F shares having the characteristics described in the Acquiring Fund Prospectus.All issued and outstanding shares of the Acquiring Fund, including the Acquiring Fund Shares issued hereunder, are, and at the Closing Date will be, validly issued, fully paid and non-assessable (except as set forth in the Acquiring Fund Prospectus) by the Trust, and will have been issued in compliance with all applicable registration or qualification requirements of federal and state securities laws.No options, warrants or other rights to subscribe for or purchase, or securities convertible into, any shares of the Acquiring Fund are outstanding. (k) The Acquiring Fund’s investment operations since February 1, 2007 to the date hereof have been in compliance in all material respects with the investment policies and investment restrictions set forth in the prospectus and statement of additional information of the Acquiring Fund, as in effect from time to time, except as previously disclosed in writing to the Acquired Fund. (l) The execution, delivery and performance of this Agreement have been duly authorized by the board of trustees of the Trust and by all other necessary action on the part of the Trust and the Acquiring Fund and constitute the valid and binding obligation of the Acquiring Fund enforceable against the Trust and the Acquiring Fund in accordance with its terms, except as the same may be limited by bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors’ rights generally and other equitable principles. (m) The information relating to the Trust and the Acquiring Fund furnished by the Trust and the Acquiring Fund for use in no-action letters, applications for orders, registration statements, proxy materials and other documents that may be necessary in connection with the transactions contemplated hereby is and will be accurate and complete in all material respects and complies in all material respects with federal securities laws and regulations thereunder applicable thereto. (n) As of the effective date of the Registration Statement, the date of the meeting of shareholders of the Acquired Fund and the Closing Date, the Prospectus/Proxy Statement, including the documents contained or incorporated therein by reference, insofar as it relates to the Trust and the Acquiring Fund, will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which such statements were made, not misleading. (o) The books and records of the Acquiring Fund made available to the Acquired Fund and/or its counsel are substantially true and correct and contain no material misstatements or omissions with respect to the operations of the Acquiring Fund. (p) No consent, approval, authorization or order of any court or governmental authority is required for the consummation by the Acquiring Fund of the transactions contemplated by this Agreement, except such as may be required under the 1933 Act, the 1934 Act, the 1940 Act, and/or state securities or Blue Sky laws. A-9 5. COVENANTS OF THE PARTIES. The Acquired Fund and the Acquiring Fund each will operate its business in the ordinary course between the date hereof and the Closing Date, it being understood that such ordinary course of business will include purchases and sales of portfolio securities, sales and redemptions of fund shares, and regular and customary periodic dividends and distributions. The Trust will call a meeting of the Acquired Fund shareholders to be held prior to the Closing Date to consider and act upon this Agreement and the transactions contemplated herein, including the liquidation of the Acquired Fund, and take all other reasonable action necessary to obtain the required shareholder approval of the transactions contemplated hereby. In connection with the Acquired Fund shareholders’ meeting referred to in Section 5.2, the Trust will prepare the Registration Statement and Prospectus/Proxy Statement for such meeting, which the Trust will file for the registration under the 1933 Act of the Acquiring Fund Shares to be distributed to Acquired Fund shareholders pursuant hereto, all in compliance with the applicable requirements of the 1933 Act, the 1934 Act and the 1940 Act. Each of the Trust, the Acquired Fund and the Acquiring Fund will cooperate with the others, and each will furnish to the others the information relating to itself required by the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder to be set forth in the Registration Statement, including the Prospectus/Proxy Statement. Without limiting the foregoing, the Trust and the Acquired Fund will assist the Acquiring Fund in obtaining such information as the Acquiring Fund reasonably requests concerning the beneficial ownership of Acquired Fund Shares. Subject to the provisions of this Agreement, the Trust, the Acquired Fund and the Acquiring Fund will each take, or cause to be taken, all action, and do or cause to be done, all things, reasonably necessary, proper or advisable to cause the conditions to the other parties’ obligations to consummate the transactions contemplated hereby to be met or fulfilled and otherwise to consummate and make effective such transactions. As promptly as practicable, but in any case within sixty days after the Closing Date, the Acquired Fund shall furnish the Acquiring Fund, in such form as is reasonably satisfactory to the Acquiring Fund, a statement of the earnings and profits of the Acquired Fund for federal income tax purposes that will be carried over by the Acquiring Fund as a result of Section 381 of the Code, and which will be certified by the Trust’s President and Treasurer. The Acquiring Fund will use all reasonable efforts to obtain the approvals and authorizations required by the 1933 Act, the 1940 Act and such of the state securities or Blue Sky laws as it may deem appropriate in order to continue its operations after the Closing Date. The Trust and the Acquired Fund agree that the liquidation and termination of the Acquired Fund will be effected in the manner provided in the Trust’s declaration of trust and code of regulations in accordance with applicable law and that on and after the Closing Date, the Acquired Fund shall not conduct any business except in connection with its liquidation and termination. A-10 6. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE ACQUIRING FUND. The obligations of the Acquiring Fund to complete the transactions provided for herein shall be subject, at its election, to the performance by the Acquired Fund of all the obligations to be performed by it hereunder on or before the Closing Date and, in addition thereto, to the following further conditions: The Acquired Fund shall have delivered to the Acquiring Fund a certificate executed on its behalf by the Trust’s President or any Vice President and its Treasurer or Assistant Treasurer, in form and substance reasonably satisfactory to the Acquiring Fund and dated as of the Closing Date, to the effect that the representations and warranties of the Acquired Fund made in this Agreement are true and correct at and as of the Closing Date, except as they may be affected by the transactions contemplated by this Agreement, and that the Acquired Fund has complied with all the covenants and agreements and satisfied all of the conditions on the parts to be performed or satisfied by it under this Agreement at or prior to the Closing Date. The Acquired Fund shall have furnished to the Acquiring Fund a statement of the Acquired Fund’s assets and liabilities, with values determined as provided in Section 2 of this Agreement, together with a list of Investments with their respective tax costs, all as of the Valuation Date, and a certificate of the Trust’s President (or any Vice President) and Treasurer, dated the Closing Date, to the effect that as of the Valuation Date and as of the Closing Date there has been no material adverse change in the financial position of the Acquired Fund since January 31, 2012 (other than changes caused by changes in market conditions generally and those occurring in the ordinary course of business). The assets of the Acquired Fund to be acquired by the Acquiring Fund will include no assets which the Acquiring Fund may not properly acquire, including by reason of limitations contained in the 1940 Act or theTrust’s declaration of trust or of investment restrictions disclosed in the Acquiring Fund Prospectus in effect on the Closing Date. All proceedings taken by the Acquired Fund in connection with the transactions contemplated by this Agreement and all documents incidental thereto shall be reasonably satisfactory in form and substance to the Acquiring Fund. The Acquired Fund shall have furnished to the Acquiring Fund a certificate, signed on its behalf by the President or any Vice President and the Treasurer or any Assistant Treasurer of the Trust, as to the adjusted tax basis in the hands of the Acquired Fund of the securities delivered to the Acquiring Fund pursuant to this Agreement, together with any such other evidence as to such adjusted tax basis as the Acquiring Fund may reasonably request. Prior to the Closing Date, the Acquired Fund shall have declared a dividend or dividends that, together with all previous such dividends, shall have the effect of distributing to the Acquired Fund’s shareholders all of its investment company taxable income (computed without regard to any deduction for dividends paid), and all of its net capital gain realized, in each case for or in its taxable year ended July 31, 2011 and the short taxable year beginning on August 1, 2011 and ending on the Closing Date. The Acquired Fund’s custodian shall have delivered to the Acquiring Fund all of the assets of the Acquired Fund held by such custodian as of the Valuation Date. The Acquiring Fund or its designated agent shall have (i) a record specifying the number of Acquired Fund Shares outstanding as of the Valuation Date and (ii) a record specifying the name and address of each holder of record of any Acquired Fund Shares and the number of Acquired Fund Shares held of record by each such shareholder as of the Valuation Date. A-11 The Acquiring Fund shall have received a favorable opinion of counsel to the Acquired Fund for the transactions contemplated hereby, dated the Closing Date, with such assumptions and limitations as shall be in the opinion of counsel appropriate to render the opinions expressed therein, and in a form satisfactory to the Acquiring Fund, substantially to the following effect: (a) The Trust is duly organized and validly existing as an unincorporated voluntary association under the laws of The Commonwealth of Massachusetts and has power to own all of its properties and assets and to carry on its business as presently conducted, and the Acquired Fund is a separate series thereof duly constituted in accordance with applicable law and the applicable provisions of the 1940 Act and the declaration of trust and code of regulations of the Trust. (b) This Agreement has been duly authorized, executed and delivered by the Trust, on behalf of the Acquired Fund, and assuming the due authorization, execution and delivery of this Agreement by the Trust, on behalf of the Acquiring Fund, is a valid and binding obligation of the Acquired Fund enforceable against the Trust and the Acquired Fund in accordance with its terms, except as the same may be limited by bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors’ rights generally and other equitable principles. (c) The Acquired Fund has the power to sell, assign, transfer and deliver the assets to be transferred by it hereunder, and, upon consummation of the transactions contemplated hereby, the Acquired Fund will have taken all legal action necessary to have duly transferred such assets to the Acquiring Fund. (d) The execution and delivery of this Agreement by the Trust, on behalf of the Acquired Fund, did not, and the performance by the Trust and the Acquired Fund of their obligations hereunder will not, violate the Trust’s declaration of trust or code of regulations. (e) Without having made any investigation, to the knowledge of such counsel, no consent, approval, authorization or order of any court or governmental authority is required of the Trust or the Acquired Fund for the consummation by the Trust or the Acquired Fund of the transactions contemplated by this Agreement, except such as have been obtained. (f) The Trust is registered with the Commission as an investment company under the 1940 Act. 7. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE ACQUIRED FUND. The obligations of the Acquired Fund to complete the transactions provided for herein shall be subject, at its election, to the performance by the Acquiring Fund of all the obligations to be performed by it hereunder on or before the Closing Date and, in addition thereto, to the following further conditions: The Acquiring Fund shall have delivered to the Acquired Fund a certificate executed on its behalf by the Trust’s President or any Vice President and its Treasurer or Assistant Treasurer, in form and substance satisfactory to the Acquired Fund and dated as of the Closing Date, to the effect that the representations and warranties of the Acquiring Fund made in this Agreement are true and correct at and as of the Closing Date, except as they may be affected by the transactions contemplated by this Agreement, and that the Acquiring Fund has complied with all the covenants and agreements and satisfied all of the conditionsto be performed or satisfied by it under this Agreement at or prior to the Closing Date. A-12 The Trust, on behalf of the Acquiring Fund, shall have executed and delivered to the Acquired Fund an Assumption of Liabilities dated as of the Closing Date pursuant to which the Acquiring Fund will assume all of the Obligations of the Acquired Fund existing at the Valuation Date in accordance with Section 1 hereof in connection with the transactions contemplated by this Agreement. All proceedings taken by the Acquiring Fund in connection with the transactions contemplated by this Agreement and all documents incidental thereto shall be reasonably satisfactory in form and substance to the Acquired Fund. The Acquired Fund shall have received a favorable opinion of counsel to the Acquiring Fund for the transactions contemplated hereby, dated the Closing Date, with such assumptions and limitations as shall be in the opinion of counsel appropriate to render the opinions expressed therein, and in a form satisfactory to the Acquired Fund, substantially to the following effect: (a) The Trust is duly organized and validly existing as an unincorporated voluntary association under the laws of The Commonwealth of Massachusetts and has power to own all of its properties and assets and to carry on its business as presently conducted, and the Acquiring Fund is a separate series thereof duly constituted in accordance with applicable law and the applicable provisions of the 1940 Act and the declaration of trust and code of regulations of the Trust. (b) This Agreement has been duly authorized, executed and delivered by the Trust, on behalf of the Acquiring Fund, and assuming the due authorization, execution and delivery of this Agreement by the Trust, on behalf of the Acquired Fund, is a valid and binding obligation of the Acquiring Fund enforceable against the Trust and the Acquiring Fund in accordance with its terms, except as the same may be limited by bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors’ rights generally and other equitable principles. (c) The Acquiring Fund has the power to assume the liabilities to be assumed by it hereunder and upon consummation of the transactions contemplated hereby the Acquiring Fund will have taken all legal action necessary to have duly assumed such liabilities. (d) Assuming that a consideration thereof not less than the net asset value thereof has been paid, the Acquiring Fund Shares to be issued for transfer to the Acquired Fund Shareholders as provided by this Agreement are duly authorized and upon such transfer and delivery will be validly issued, fully paid and nonassessable by the Trust. (e) The execution and delivery of this Agreement by the Trust, on behalf of the Acquiring Fund, did not, and the performance by the Trust and the Acquiring Fund of their obligations hereunder will not, violate the Trust’s declaration of trust or code of regulations. (f) Without having made any investigation, to the knowledge of such counsel, no consent, approval, authorization or order of any court or governmental authority is required of the Trust or the Acquiring Fund for the consummation by the Trust or the Acquiring Fund of the transactions contemplated by this Agreement, except such as have been obtained. (g) The Trust is registered with the Commission as an investment company under the 1940 Act. A-13 8. FURTHER CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES. The respective obligations of the Acquiring Fund and the Acquired Fund hereunder are subject to the further conditions that on or before the Closing Date: This Agreement shall have been approved by the shareholders of the Acquired Fund in the manner required by the Trust’s declaration of trust, code of regulations and applicable law, and the parties shall have received reasonable evidence of such approval. On the Closing Date, the Commission shall not have issued an unfavorable report under Section 25(b) of the 1940 Act, nor instituted any proceeding seeking to enjoin the consummation of the transactions contemplated by this Agreement under Section 25(c) of the 1940 Act and no action, suit or other proceeding shall be threatened or pending before any court or governmental agency in which it is sought to restrain or prohibit, or obtain damages or other relief in connection with, this Agreement or the transactions contemplated herein. All consents of other parties and all other consents, orders and permits of federal, state and local regulatory authorities (including those of the Commission and of state Blue Sky and securities authorities) deemed necessary by the Acquired Fund or the Acquiring Fund to permit consummation, in all material respects, of the transactions contemplated hereby shall have been obtained, except where failure to obtain any such consent, order or permit would not involve a risk of a material adverse effect on the assets or properties of the Acquiring Fund or the Acquired Fund. The Registration Statement shall have become effective under the 1933 Act and no stop order suspending the effectiveness thereof shall have been issued and, to the best knowledge of the parties hereto, no investigation or proceeding for that purpose shall have been instituted or be pending, threatened or contemplated under the 1933 Act. The Acquired Fund and the Acquiring Fund shall have received an opinion of Ropes & Gray LLP dated on the Closing Date (which opinion will be subject to certain qualifications) satisfactory to both parties substantially to the effect that, on the basis of the existing provisions of the Code, Treasury regulations promulgated thereunder, current administrative rules, and court decisions, although the matter is not free from doubt, generally for federal income tax purposes: (a) The acquisition by the Acquiring Fund of the assets of the Acquired Fund in exchange for the Acquiring Fund’s assumption of the Obligations of the Acquired Fund and issuance of the Acquiring Fund Shares, followed by the distribution by the Acquired Fund of such Acquiring Fund Shares to the shareholders of the Acquired Fund in complete liquidation, all as provided in Section 1 hereof, will constitute a reorganization within the meaning of Section 368(a) of the Code, and the Acquired Fund and the Acquiring Fund will each be “a party to a reorganization” within the meaning of Section 368(b) of the Code. (b) No gain or loss will be recognized by the Acquired Fund (i) upon the transfer of its assets to the Acquiring Fund in exchange for the Acquiring Fund Shares and the assumption by the Acquiring Fund of the Obligations of the Acquired Fund or (ii) upon the distribution of the Acquiring Fund Shares by the Acquired Fund to its shareholders in liquidation, as contemplated in Section 1 hereof. (c) No gain or loss will be recognized by the Acquiring Fund upon the receipt of the assets of the Acquired Fund in exchange for the assumption of the Obligations of the Acquired Fund and issuance of the Acquiring Fund Shares as contemplated in Section 1 hereof. A-14 (d) The tax basis of the assets of the Acquired Fund acquired by the Acquiring Fund will be the same as the tax basis of such assets in the hands of the Acquired Fund immediately prior to the transfer. (e) The holding periods of the assets of the Acquired Fund in the hands of the Acquiring Fund will include the periods during which such assets were held by the Acquired Fund. (f) No gain or loss will be recognized by Acquired Fund shareholders upon the exchange of all of their Acquired Fund Shares for the Acquiring Fund Shares. (g) The aggregate tax basis of the Acquiring Fund Shares to be received by each shareholder of the Acquired Fund will be the same as the aggregate tax basis of Acquired Fund Shares exchanged therefor. (h) An Acquired Fund shareholder’s holding period for the Acquiring Fund Shares to be received by such shareholder will include the shareholder's holding period for the Acquired Fund Shares exchanged therefor, provided that the shareholder held those Acquired Fund Shares as capital assets on the date of the exchange. (i) The Acquiring Fund will succeed to and take into account the items of the Acquired Fund described in Section 381(c) of the Code subject to the conditions and limitations specified in Sections 381, 382, 383 and 384 of the Code and the regulations thereunder. Ropes & Gray LLP will express no view with respect to the effect of the Reorganization on any transferred asset as to which any unrealized gain or loss is required to be recognized under federal income tax principles (i) at the end of a taxable year or upon the termination thereof, or (ii) upon the transfer of such asset regardless of whether such a transfer would otherwise be a non-taxable transaction. The opinion will be based on certain factual certifications made by officers of the Trust and will also be based on customary assumptions.The opinion is not a guarantee that the tax consequences of the Reorganization will be as described above.The opinion will note and distinguish certain published precedent.There is no assurance that the Internal Revenue Service or a court would agree with the opinion. At any time prior to the Closing, any of the foregoing conditions of this Section 8 (except for Section 8.1) may be waived by the board of trustees of the Trust, if, in the judgment of the board of trustees of the Trust, such waiver will not have a material adverse effect on the interests of the shareholders of the Acquired Fund or the Acquiring Fund. 9. BROKERAGE FEES AND EXPENSES. Each of the Acquired Fund and the Acquiring Fund represents that there is no person who has dealt with it who by reason of such dealings is entitled to any broker’s or finder’s or other similar fee or commission arising out of the transactions contemplated by this Agreement. HighMark Capital agrees that none of the costs and expenses incurred in connection with the Reorganization, whether or not the Reorganization is consummated, will be borne by the Trust, the Acquired Fund or the Acquiring Fund and that such costs and expenses will be borne by HighMark Capital. A-15 ENTIRE AGREEMENT; SURVIVAL OF WARRANTIES Each of the Trust, the Acquired Fund and the Acquiring Fund agrees that it has not made any representation, warranty or covenant not set forth herein with respect to the Reorganization and that this Agreement constitutes the entire agreement between the parties with respect to the Reorganization. No representation, warranty or covenant contained in this Agreement or in any document, certificate or other instrument required to be delivered under this Agreement shall survive the Closing or termination of this Agreement (except as provided in Section 11.3 hereof), and no party shall, therefore, have any recourse therefore against any other party in connection therewith; provided that this Section 10.2 shall not limit any covenant contained herein that by its terms contemplates performance after Closing nor shall it limit any covenants contained in Section 9.2. TERMINATION This Agreement may be terminated by the mutual agreement of the Acquired Fund and the Acquiring Fund prior to the Closing Date. In addition, either of the Acquired Fund or the Acquiring Fund may at its option terminate this Agreement at or prior to the Closing Date because: (a) Of a material breach by the other of any representation, warranty, covenant or agreement contained herein to be performed by the other party at or prior to the Closing Date; (b) A condition herein expressed to be precedent to the obligations of the terminating party has not been met and it reasonably appears that it will not or cannot be met; (c) Any governmental authority of competent jurisdiction shall have issued any judgment, injunction, order, ruling or decree or taken any other action restraining, enjoining or otherwise prohibiting this Agreement or the consummation of any of the transactions contemplated herein and such judgment, injunction, order, ruling, decree or other action becomes final and non-appealable; provided that the party seeking to terminate this Agreement pursuant to this Section 11.2(c) shall have used its reasonable best efforts to have such judgment, injunction, order, ruling, decree or other action lifted, vacated or denied; or (d) The board of trustees of the Trust has resolved to terminate this Agreement after determining in good faith that circumstances have developed that would make proceeding with the Reorganization not in the best interests of the Acquired Fund’s shareholders or the Acquiring Fund’s shareholders. In the event of the termination of this Agreement and abandonment of the transactions contemplated hereby pursuant to this Section 11, this Agreement shall become void and have no effect except that Sections 9.2, 10, 11.3, 13, 14 and 15 shall survive any termination of this Agreement. TRANSFER TAXES. Any transfer taxes payable upon issuance of the Acquiring Fund Shares in a name other than the registered holder of the Acquired Fund Shares on the books of the Acquired Fund as of that time shall, as a condition of such issuance and transfer, be paid by the person to whom such Acquiring Fund Shares are to be issued and transferred. A-16 AMENDMENTS. This Agreement may be amended, modified or supplemented in such manner as may be agreed upon in writing by the authorized officers of the Trust (and, for purposes of amendments to Sections 9.2 and 10.2, HighMark Capital). NOTICES. Any notice, report, statement or demand required or permitted by any provisions of this Agreement shall be in writing and shall be given by prepaid certified mail, facsimile or overnight courier addressed to HighMark Capital, the Trust, the Acquired Fund or the Acquiring Fund at 350 California Street, San Francisco, CA 94104, facsimile number 1-213-236-6865. MISCELLANEOUS. The article and Section headings contained in this Agreement are for reference purposes only and shall not affect in any way the meaning or interpretation of this Agreement. This Agreement may be executed in any number of counterparts, each of which shall be deemed an original. This Agreement shall be governed by and construed in accordance with the domestic substantive laws of The Commonwealth of Massachusetts, without giving effect to any choice or conflicts of law rule or provision that would result in the application of the domestic substantive laws of any other jurisdiction. This Agreement shall bind and inure to the benefit of the parties hereto and their respective successors and assigns, but no assignment or transfer hereof or of any rights or obligations hereunder shall be made by any party without the written consent of the other parties hereto.Nothing herein expressed or implied is intended or shall be construed to confer upon or give any person, firm or corporation, other than the parties hereto and their respective successors and assigns, any rights or remedies under or by reason of this Agreement. All covenants, agreements, representations and warranties made under this Agreement and any certificates delivered pursuant to this Agreement shall be deemed to have been material and relied upon by each of the parties, notwithstanding any investigation made by them or on their behalf. The names “HighMark Funds” and “Trustees of HighMark Funds” refers respectively to the Trust created and the Trustees of the Trust, as trustees but not individually or personally, acting from time to time under a Declaration of Trust dated March 10, 1987 to which reference is hereby made and a copy of which is on file at the office of the Secretary of The Commonwealth of Massachusetts and elsewhere as required by law, and to any and all amendments thereto so filed or hereafter filed.The obligations of the Trust entered into in the name or on behalf thereof by any of the Trustees, or its representatives or agents, are made not individually, but in such capacities, and are not binding upon any of the Trustees, shareholders or representatives of the Trust personally, but bind only the assets of the Trust and all persons dealing with any series of shares of the Trust must look solely to the assets of the Trust belonging to such series for the enforcement of any claims against the Trust. A-17 IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed by its President, a Vice President or Treasurer. HIGHMARK FUNDS On behalf of HighMark Value Momentum Fund By: Name: Pamela O’Donnell Title: Vice President and Treasurer HIGHMARK FUNDS On behalf of HighMark Large Cap Value Fund By: Name: Pamela O’Donnell Title: Vice President and Treasurer For purposes of Sections 9.2 and 10.2 only: HIGHMARK CAPITAL MANAGEMENT, INC. By: Name: Earle A. Malm II Title: President and Chief Executive Officer A-18 APPENDIX B – INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS: HIGHMARK VALUE MOMENTUM FUND This Appendix B contains information regarding HighMark Value Momentum Fund (the “Fund”). Part I contains a summary of the investment objective and principal investment strategies of the Fund and Part II contains a more detailed summary of the principal risks relating to an investment in the Fund.See “Instruments, Investment Techniques and Risks” in “Appendix C – Information Applicable to the Acquiring Fund” to this Prospectus/Proxy Statement for a description of the types of securities and investment techniques the Fund may use. I. Summary of Investment Objective and Principal Investment Strategies Investment Objective: To seek long-term capital growth; current income is a secondary objective. Principal Investment Strategies: The Fund, under normal market conditions, invests in stocks and other securities that the portfolio managers believe are undervalued. The portfolio managers emphasize a value-oriented approach to selecting stocks for the Fund’s portfolio. They first identify stocks that they believe are undervalued relative to the market and to the security’s historical valuation. The portfolio managers then screen these stocks to eliminate those that demonstrate excessive negative price or earnings momentum. The Fund generally will invest in companies with medium to large market capitalizations, although the Fund may invest in companies of any size, and a majority of them will pay dividends. The Fund considers a company to be a large capitalization company if the company’s capitalization is within the range of the market capitalization of the companies in the S&P 500 Index and/or the Russell 1000 Value Index. As of September 30, 2011, the market capitalization for companies included in the S&P 500 Index and the Russell 1000 Value Index ranged from approximately $721.1 million to $353.4 billion and from approximately $470.3 million to $353.1 billion, respectively. The Fund considers a company to be a medium capitalization company if the company’s capitalization is within the range of the market capitalization of the companies in the Russell MidCap Index. As of September 30, 2011, the market capitalization for companies included in the Russell MidCap Index ranged from approximately $470.3 million to $16.7 billion. The Fund makes market capitalization determinations with respect to a security at the time of purchase of such security. The Fund may invest up to 20% of the Fund’s assets in foreign securities (which may include up to 5% of the Fund’s assets in emerging market securities), including American Depositary Receipts. In an effort to preserve the value of your investment under volatile market conditions, the portfolio managers may invest more than 35% of the Fund’s assets in very short-term debt obligations. In these and other cases, the Fund may not achieve its total return and income objectives. II. Summary Description of Principal Risks The Fund may not achieve its investment objective, and it is not intended to be a complete investment program. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. You may lose money by investing in the Fund. Market Risk: The possibility that the Fund’s security holdings will decline in value because of a general decline in the market. Securities markets generally move in cycles, with periods of rising prices followed by periods of falling prices. The value of the Fund’s security holdings will tend to increase or decrease in response to these movements. Foreign Investment Risk: Compared with investing in the United States, investing in foreign markets involves a greater degree and variety of risk. Investors in foreign markets may face delayed settlements, currency controls and adverse economic developments as well as higher overall transaction costs. In addition, fluctuations in the U.S. dollar’s value versus other currencies may erode or reverse gains from investments denominated in foreign currencies or widen losses. For instance, foreign governments may limit or prevent investors from transferring their capital out of a country. This may affect the value of the Fund’s investment in the country that adopts such currency controls. Exchange rate fluctuations also may impair an issuer’s ability to repay U.S. dollar denominated debt, thereby increasing the credit risk of such debt. Finally, the value of foreign securities may be affected by incomplete or inaccurate financial information about their issuers, smaller and less liquid securities markets, social upheavals or political actions ranging from tax code changes to governmental collapse. B-1 Value Stock Risk: Value stocks may perform differently from the market as a whole and may be undervalued by the market for a long period of time. Medium-Sized Companies Risk: Investing in medium-sized companies is generally more risky than investing in large companies, for a variety of reasons. Many medium-sized companies have limited track records. They also may have limited product lines, markets or financial resources. They may, in addition, be more vulnerable to adverse business or economic developments than larger companies. Stocks issued by medium-sized companies tend to be less liquid and more volatile than stocks of larger companies or the market averages in general. In addition, medium-sized companies may not be well-known to the investing public, may not have substantial institutional ownership, and may have only cyclical, static or moderate growth prospects. The performance of the Fund may be more volatile than that of a fund that invests primarily in larger companies. Other Risks In addition to the principal investment strategies described above, the Fund may at times use strategies and techniques that involve certain special risks.Please see “Appendix D – Information Applicable to the Acquiring Fund” to this Prospectus/Proxy Statement for additional strategies and techniques the Fund may use.Because of these risks, the value of the securities held by the Fund may fluctuate, as will the value of your investment in the Fund.Certain types of investments are more susceptible to these risks than others. This Prospectus/Proxy Statement does not attempt to disclose all of the various investment techniques and types of securities that HighMark Capital might use in managing the Fund. As in any mutual fund, investors must rely on the professional investment judgment and skill of the investment adviser. Please see the Class A, Class B, Class C and Fiduciary shares Statement of Additional Information of HighMark Funds dated December 1, 2011, as supplemented from time to time, incorporated by reference into the Statement of Additional Information relating to this Prospectus/Proxy Statement for more detailed information about the securities and investment techniques described in this section and about other strategies and techniques that may be used by the Fund. Counterparty Risk: The risk that the counterparty to a repurchase agreement or reverse repurchase agreement may not fulfill its obligation under the repurchase agreement or reverse repurchase agreement. A fund’s income and the value of the fund’s investments could decline as a result. Credit Risk: The risk that the issuer of a security, or the counterparty to a contract, will default or otherwise become unable to honor a financial obligation. Generally speaking, the lower a security’s credit rating, the higher its credit risk. If a security’s credit rating is downgraded, its price tends to decline sharply, especially as it becomes more probable that the issuer will default. Derivatives Risk: The risks associated with instruments whose value is derived from an underlying contract, index or security, or any combination thereof. Derivatives may be more sensitive to changes in economic or market conditions than other types of investments. Losses on derivatives may significantly exceed a fund’s original investment. Many derivatives create investment leverage and may be highly volatile. Derivatives also expose a fund to the risk that the counterparty will not fulfill its contractual obligations. Emerging Market Risk: A fund’s investments in emerging markets will cause it to face higher political, foreign investment and market risks. In addition, profound social changes and business practices that depart from norms in developed countries’ economies have hindered the orderly growth of emerging economies and their stock markets in the past. High levels of debt tend to make emerging economies heavily reliant on foreign capital and vulnerable to capital flight. See also Foreign Investment Risk above. Exchange-Traded Funds Risk: ETFs charge their own fees and expenses; thus, shareholders of funds that invest in ETFs will bear extra costs, such as duplicative management fees, brokerage commissions and related charges when funds invest in ETFs. In addition, there may from time to time be a significant discrepancy between the NAV of an ETF and the price at which the ETF trades on an exchange. Government-Sponsored Entities Risk: The securities in which a fund invests that are issued by government-sponsored entities may not be guaranteed or insured by the U.S. Government and may only be supported by the credit of the issuing entity. B-2 Hedging Risk: When a derivative (a security whose value is based on that of another security or index) is used as a hedge against an opposite position that a fund holds, any loss on the derivative should be substantially offset by gains on the hedged investment, and vice versa. Although hedging can be an effective way to reduce a fund’s risk, it may not always perfectly offset one position with another. As a result, there is no assurance that a fund’s hedging transactions will be effective. High-Yield Bond Risk: High-yield bonds generally offer higher yields than investment-grade bonds, but also can experience greater risk. They are more vulnerable to default than investment-grade bonds and are more susceptible to adverse business, financial and economic conditions that impair a borrower’s ability to make scheduled interest and principal payments. The market prices of these bonds tend to fluctuate more in times of economic uncertainty than is the case for investment-grade bonds. Index Options and Index Futures Risk: Losses associated with index futures contracts and index options in which a fund may invest sometimes can be substantial. This partly is because a relatively small price movement in an index option or an index futures contract could result in an immediate and substantial loss or gain for a fund. Also, there is a possibility that active trading may decline or cease altogether in the secondary market for a futures contract or an option held by a fund. A fund consequently might be unable to close out a position prior to its maturity date, which could limit its ability to avoid further loss on the position. Finally, a fund’s options and futures strategies expose it to the correlation risks discussed above. Interest Rate Risk: The possibility that the value of a fund’s investments will decline due to an increase in interest rates or that a fund’s yield will decrease due to a decline in interest rates. Generally, the longer the average maturity or duration of the fund’s investments, the greater its interest rate risk. Investment Style Risk: The risk that the particular type of investment on which a fund focuses (such as small-cap value stocks or large-cap growth stocks) may underperform other asset classes or the overall market. Individual market segments tend to go through cycles of performing better or worse than other types of securities. These periods may last as long as several years. Additionally, a particular market segment could fall out of favor with investors, causing a fund that focuses on that market segment to underperform those that favor other kinds of securities. Leverage Risk: The risk associated with securities or investment practices that magnify small index or market movements into large changes in value. Leverage is often created by investing in derivatives, but it may be inherent in other types of securities as well. Liquidity Risk: The risk that a security may be difficult or impossible to sell at the time and price the seller wishes. The seller may have to accept a lower price for the security, sell other securities instead, or forego a more attractive investment opportunity. Any or all of these limitations could hamper the management or performance of a fund. Management Risk: The risk that a strategy used by a fund’s portfolio manager may fail to produce the intended result. This includes the risk that changes in the value of a hedging instrument will not match those of the asset being hedged. Microcap Company Risk: The risk involved in investing in companies with micro capitalizations. The risk associated with investing in microcap companies involves greater risk than investing in small, medium or large capitalization companies because the stocks of microcap companies tend to have greater price volatility and less liquidity than the stocks of larger companies. In addition, microcap companies tend to have smaller financial resources, less information available, more limited business lines and more geographic area concentration. New Public Company Risk: The risks associated with investing in new public companies. These risks include small size, limited financial resources and operating history, dependence on a limited number of products and markets, and lack of management depth. Political Risk: The risk of investment losses attributable to unfavorable governmental or political actions, seizure of foreign deposits, changes in tax or trade statutes, and governmental collapse and war. B-3 Prepayment/Call Risk: The risk that an issuer will repay a security’s principal at an unexpected time. Prepayment and call risk are related, but differ somewhat. Prepayment risk is the chance that a large number of the mortgages underlying a mortgage-backed security will be refinanced sooner than the investor had expected. Call risk is the possibility that an issuer will “call”—or repay—a high-yielding bond before the bond’s maturity date. In both cases, the investor is usually forced to reinvest the proceeds in a security with a lower yield. This turnover may result in taxable capital gains and, in addition, may lower a portfolio’s income. If an investor paid a premium for the security, the prepayment may result in an unexpected capital loss. Prepayment and call risk generally increase when interest rates decline, and can make a security’s yield as well as its market price more volatile. Generally speaking, the longer a security’s maturity, the greater the prepayment and call risk it poses. Regulatory Risk: The risk that federal and state laws may restrict an investor from seeking recourse when an issuer has defaulted on the interest and/or principal payments it owes on its obligations. These laws include restrictions on foreclosures, redemption rights after foreclosure, federal and state bankruptcy and debtor relief laws, restrictions on “due on sale” clauses, and state usury laws. Small and Medium-Sized Company Risk: Investing in small- and medium-sized companies is generally more risky than investing in large companies, for a variety of reasons. Many small- and medium-sized companies have limited track records. They also may have limited product lines, markets or financial resources. They may, in addition, be more vulnerable to adverse business or economic developments than larger companies. Stocks issued by small- and medium-sized companies tend to be less liquid and more volatile than stocks of larger companies or the market averages in general. In addition, small- and medium-sized companies may not be well-known to the investing public, may not have substantial institutional ownership, and may have only cyclical, static or moderate growth prospects. Companies that offer niche products or services may be especially vulnerable to declines in market demand for those products or services. The performance of a fund that concentrates on small- or medium-sized companies may be more volatile than that of a fund that invests primarily in larger companies. Zero Coupon Risk: The market prices of securities structured as zero coupon or pay-in-kind securities are generally affected to a greater extent by interest rate changes. These securities tend to be more volatile than securities that pay interest periodically. B-4 APPENDIX C – COMPARISON OF FUNDAMENTAL AND NON-FUNDAMENTAL INVESTMENT POLICIES HIGHMARK LARGE CAP VALUE FUND INTO HIGHMARK VALUE MOMENTUM FUND The following highlights the differences in each Fund’s fundamental investment restrictions.For purposes of this discussion, a “fundamental” investment restriction is one that may not be changed without a shareholder vote. HighMark Large Cap Value Fund HighMark Value Momentum Fund Diversification The Fund may purchase securities of any issuer only when consistent with the maintenance of its status as a diversified company under the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time. The Fund may purchase securities of any issuer only when consistent with the maintenance of its status as a diversified company under the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time. The Fund may not purchase securities of any one issuer, other than obligations issued or guaranteed by the U.S. Government, its agencies, or instrumentalities, if,immediately after the purchase, more than 5% of the value of such Fund’s total assets would be invested in the issuer or the Fund would hold more than 10% of any class of securities of the issuer or more than 10% of the issuer’s outstanding voting securities (except that up to 25% of the value of the Fund’s total assets may be invested without regard to these limitations). Concentration The Fund may not concentrate investments in a particular industry or group of industries, as concentration is defined or interpreted under the Investment Company Act of 1940, or the rules and regulations thereunder, as such statute, rules or regulations may be amended from time to time, or by regulatory guidance or interpretations of such Act, rules or regulations. The Fund will not concentrate investments in a particular industry or group of industries, or within any one state, as concentration is defined under the Investment Company Act of 1940, or the rules and regulations thereunder, as such statute, rules or regulations may be amended from time to time. The Fund may not purchase any securities that would cause more than 25% of such Fund’s total assets at the time of purchase to be invested in securities of one or more issuers conducting their principal business activities in the same industry, provided that (a) there is no limitation with respect to obligations issued or guaranteed by the U.S. or foreign governments or their agencies or instrumentalities and repurchase agreements securedby obligations of the U.S. Government or its agencies or instrumentalities; (b) wholly owned finance companies will be considered to be in the industries of their parents if their activities are primarily related to financing the activities of their parents; and (c) utilities will be divided according to their services (for example, gas, gas transmission, electric and gas, electric, and telephone will each be considered a separate industry). Borrowing The Fund may borrow money to the extent permitted by the Investment Company Act of 1940, or the rules or The Fund may borrow money to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time. C-1 HighMark Large Cap Value Fund HighMark Value Momentum Found regulations thereunder, as such statute, rules or regulations may be amended from time to time, or by regulatory guidance or interpretations of such Act, rules or regulations. The Fund may pledge, mortgage or hypothecate any of its assets to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time. Senior Securities The Fund may issue senior securities to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time, or by regulatory guidance or interpretations of such Act, rules or regulations. The Fund may issue senior securities to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time. Real Estate The Fund may purchase or sell real estate to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time, or by regulatory guidance or interpretations of such Act, rules orregulations. The Fund may purchase or sell real estate to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time. Commodities The Fund may purchase or sell commodities, commodities contracts or futures contracts to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time, or by regulatory guidance or interpretations of such Act, rules orregulations. The Fund may purchase or sell commodities, commodities contracts or futures contracts to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time. Underwriting The Fund may underwrite securities to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time, or by regulatory guidance or interpretations of such Act, rules or regulations. The Fund may underwrite securities to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulationsmay be amended from time to time. Lending The Fund may lend money to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time, or by regulatory guidance or interpretations of such Act, rules or regulations. The Fund may not make loans, except that a Fund may purchase or hold debt instruments, lend portfolio securities, and enter into repurchase agreements in accordance with its investment objective and policies.Otherwise, the Fund may lend money to the extent permitted by the Investment Company Act of 1940, or the rules or regulations thereunder, as such statute, rules or regulations may be amended from time to time. Investing in other Investment Companies The Fund may not purchase securities of other investment companies, except as permitted by the 1940 Act. The Fund does not have any fundamental restrictions related to the purchase of the securities of other investment companies. C-2 In addition to the fundamental investment restrictions discussed above, HighMark Large Cap Value Fund and HighMark Value Momentum Fund have the following non-fundamental policies.Each Fund may not: 1. Purchase or sell real estate, real estate limited partnership interests, and commodities or commodities contracts. However, subject to its permitted investments, the Fund may invest in companies which invest in real estate, securities or loans secured by interests in real estate, commodities or commodities contracts. 2. Borrow money or issue senior securities, except that the Fund may obtain such short-term credits as are necessary for the clearance of portfolio transactions and the Fund may enter into reverse repurchase agreements for temporary emergency purposes in amounts up to 33 1/3% of the value of its total assets at the time of such borrowing. 3. Purchase securities on margin, except that the Fund may obtain such short-term credits as are necessary for the clearance of portfolio transactions, and the Fund may make margin payments in connection with futures contracts, options, forward contracts, swaps, caps, floors, collars and other financial instruments. 4. Sell securities short (unless it owns or has the right to obtain securities equivalent in kind and amount to the securities sold short), however, this policy does not prevent the Fund from entering into short positions in foreign currency, futures contracts, options, forward contracts, swaps, caps, floors, collars and other financial instruments and the Fund may obtain such short-term credits as are necessary for the clearance of portfolio transactions. 5. Invest more than 15% of its total assets in “illiquid” securities, which include securities with legal or contractual restrictions on resale or for which no readily available market exists but exclude such securities if resalable pursuant to Rule 144A under the Securities Act of 1933 (“Rule 144A Securities”).Pursuant to this policy, the Fund may purchase Rules 144A Securities only in accordance with liquidity guidelines established by the Board of Trustees of HighMark Funds and only if the investment would be permitted under applicable state securities laws. 6. Invest in restricted securities except in accordance with the illiquid securities policy described above. Under normal circumstances, the HighMark Large Cap Value Fund will invest at least 80% of its assets in large capitalization companies.This non-fundamental investment policy will not be changed without 60 days’ advance notice to shareholders. C-3 APPENDIX D – INFORMATION APPLICABLE TO THE ACQUIRING FUND SHAREOWNER GUIDE - HOW TO INVEST IN THE HIGHMARK FUNDS Choosing a Share Class HighMark Funds offers different classes of Fund shares, each of which has different expenses and other characteristics. If the Reorganizations occur, Class A, B, C and Fiduciary shareholders of the Acquired Fund would receive corresponding Class A, B, C and Fiduciary shares of the Acquiring Fund. The following are some of the main differences between HighMark Funds’ Class A, B, C and Fiduciary shares. In this Appendix D, the “Funds” refers to the HighMark Funds, including the Acquiring Fund. Class A Shares · Front-end sales charges, as described below. · Distribution and service (12b-1) fees of 0.25%. · Because Class A Shares will normally be the better choice if your investment qualifies for a reduced sales charge: · Orders for Class C Shares for $1 million or more normally should be placed as orders for Class A Shares. · Orders for Class C Shares by an investor eligible to purchase Class A Shares without a front-end sales charge normally should be placed as orders for Class A Shares. Class B Shares · No front-end sales charge. · Distribution and service (12b-1) fees of 0.75%. · A deferred sales charge, as described below. · Automatic conversion to Class A Shares after eight years, thus reducing future annual expenses. Class B Shares are closed to purchases and are only available to existing investors, either through reinvestment of dividends on Class B Shares or through exchange of Class B Shares of another HighMark Fund. In connection with payments a third party financing entity may have paid to your broker or financial institution at the time of purchase, HighMark Capital Management, Inc. may receive 12b-1 fees paid on Class B Shares as a result of contractual arrangements between HighMark Capital Management, Inc., HighMark Funds and such third party financing entity. Class C Shares · No front-end sales charge. · Distribution and service (12b-1) fees of 1.00%. · A deferred sales charge, as described below. · No automatic conversion to Class A Shares, so annual expenses continue at the Class C level throughout the life of your investment. To compensate HighMark Capital Management, Inc. for the commission it may pay to your broker or financial institution at the time of purchase, HighMark Capital Management may receive 12b-1 fees paid on Class C Shares during the first 12 months of investment. D-1 Fiduciary Shares · No sales charge. · No Distribution (12b-1) fees. · Available only to the following investors and accounts that meet the initial and additional purchase minimums if required: 1. Fiduciary, advisory, agency, custodial and other similar accounts maintained with Union Bank, N.A., or its affiliates; 2. Investors purchasing Fiduciary Shares through financial intermediaries that have entered into an agreement with HighMark Capital Management, Inc., HighMark Funds or HighMark Funds’ distributor to offer Fiduciary Shares; 3. Investors purchasing Fiduciary Shares through registered investment advisers that are registered with a federal or state governmental authority; 4. Any entity that is considered a corporation for tax purposes; banks; bank trusts; trust accounts; partnerships; endowments; and foundations; 5. Qualified plans (including tax-deferred retirement plans and profit sharing plans); 6. Union Bank, N.A., and its affiliates, for their own accounts; HighMark Capital Management, Inc. employees (and their spouses and children under the age of 21); and current and retired trustees of HighMark Funds (and their spouses and children under the age of 21), provided that they purchase the Shares directly from HighMark Funds’ transfer agent; 7. Investors who currently own Fiduciary Shares purchased prior to November 1, 2010; and 8. Persons, entities and accounts that are otherwise permitted to invest in Fiduciary Shares by HighMark Capital Management, Inc. in its sole discretion. At the time of purchase, an investor must notify HighMark Funds that such investor qualifies to purchase Fiduciary Shares under one of the categories listed above. For the actual past expenses of each share class, see the Acquiring Fund information earlier in this Prospectus/Proxy Statement. Because 12b-1 fees are paid on an ongoing basis, Class B and Class C shareholders could end up paying more expenses over the long term than Class A shareholders who hold their Shares for a similar period. For purchases of $1 million or greater, the sales charge for Class A Shares is waived. As a result, if you are making an initial investment of $1 million or more, the lower operating expenses of Class A Shares may make them a better choice for you than Class C Shares. The Fund also offers Class U Shares, which have their own expense structure. Class U Shares are only available to the Union Bank, N.A. 401(k) plan and certain other benefit plans approved by HighMark Funds. Call HighMark Funds at 1-800-433-6884 for more details. D-2 How Sales Charges Are Calculated Class A Shares: Front-End Sales Charge Your Investment As a Percentage of Offering Price* As a Percentage of Your Investment $0 - 49,999 5.50% 5.82% $50,000 - $99,999 4.50% 4.71% $100,000-$249,999 3.75% 3.90% $250,000 - $499,999 2.50% 2.56% $500,000 - $999,999 2.00% 2.04% $1,000,000 and Over 0.00%** 0.00% * The term “offering price” includes the front-end sales charge. ** lf you sell Class A Shares within one year of buying them and you bought those Shares without a sales charge because your initial investment was $1 million or greater, you must pay a Contingent Deferred Sales Charge of 1.00%, based on the current market value of the Shares. Multiple purchases are handled on a “first in, first out” basis. This Contingent Deferred Sales Charge may be paid to HighMark Capital Management, Inc. to compensate it for the commission it may pay to your broker or financial institution at the time of purchase. Class B and Class C Shares: Contingent Deferred Sales Charge (“CDSC”) Class B and Class C Shares are available at their net asset value (“NAV”) per share, without any initial sales charge. Class B Shares are only available to existing investors, either through reinvestment of dividends on Class B Shares or through exchange of Class B Shares of another HighMark Fund. If you sell Class B Shares within six years of buying them or Class C Shares within one year of buying them, you must pay what is known as a CDSC. As the tables below show, the CDSC declines over time and is based on either the original cost you paid for the Shares or their current market value, whichever is less. We do not impose a CDSC on Shares you may have acquired by reinvesting your dividends or capital gains distributions. The CDSCs are as follows: Class B Shares If sold within CDSC on Shares Being Sold 1st year 5.00% 2nd year 4.00% 3rd or 4th year 3.00% 5th year 2.00% 6th year 1.00% 7th and 8th year 0% Class C Shares If Sold Within CDSC on Shares Being Sold 1st year 1.00% After 1st year 0% Class B Shares will automatically convert to Class A Shares after eight years. Class C Shares do not convert to Class A Shares. In addition, we calculate any CDSC you may owe by considering the number of Shares you are selling, not the value of your account. To keep your CDSC as low as possible, each time you ask us to sell Shares we will first sell any Shares in your account that carry no CDSC. If there are not enough of these to meet your request, we will sell those Shares that have the lowest CDSC next. D-3 In connection with payments a third party financing entity may have paid to your broker or financial institution at the time of purchase, HighMark Capital Management, Inc. may receive any CDSC imposed when you sell your Class B Shares as a result of contractual arrangements between HighMark Capital Management, Inc., HighMark Funds and such third party financing entity. On the purchase of your Class C Shares, HighMark Capital Management, Inc. may pay a commission equal to 1.00% of your purchase to your broker or financial institution. HighMark Capital Management, Inc. may also receive any CDSC imposed when you sell your Class C Shares. Repurchase of Class A Shares You may purchase any amount of Class A Shares of any Fund at NAV (without the normal front-end sales charge), up to the limit of the value of any amount of Class A Shares (other than those which were purchased with reinvested dividends and distributions) that you redeemed within the past 30 days. In effect, this allows you to reacquire Shares that you may have had to redeem, without re-paying the front-end sales charge. To exercise this privilege, we must receive your purchase order within 30 days of your redemption. In addition, you must notify us when you send in your purchase order that you are repurchasing Shares. Sales Charge Reductions and Waivers Reducing your Class A sales charges. You can combine multiple purchases of Class A Shares in several ways to qualify for reduced sales charges. Notify us at the time of your purchase if you believe you qualify for a reduced sales charge for any of the following reasons: · Right Of Accumulation Privilege: You may combine the value of Class A Shares you are presently buying with the current value of any Class A, Class B or Class C Shares you bought previously for: (1) your account; (2) your spouse’s account; (3) a joint account with your spouse; or (4) your minor children’s trust or custodial accounts. A fiduciary who is purchasing Shares for the same fiduciary account, trust or estate may also use this right of accumulation. The applicable front-end sales charge rate for the new purchase is based on the total of your current purchase and the current value of all other Shares you own. You must provide your account number and the account number(s) of your spouse and your minor children, and the ages of such children, as applicable. · Letter Of Intent: If you plan to invest in Class A Shares of a Fund and, within a 13-month period, make additional investments in Class A Shares of that Fund or Class A Shares of another Fund, you may be able to receive a reduced sales charge on your cumulative investment. To take advantage of this privilege, you must start with a minimum initial investment of $1,000 and inform us in writing at your initial purchase. Be sure to notify us again when you make additional investments in another Fund. Reductions For Qualified Group(s). If you are investing with, or on behalf of, a group, your combined purchases of Class A Shares may be eligible for a reduced sales charge through the accumulation and combination privileges described above. Each investor will retain an individual account. Contact your financial representative or HighMark Funds (1-800-433-6884) to find out how to qualify, or consult the Class A, Class B, Class C and Fiduciary Shares Statement of Additional Information of HighMark Funds dated December 1, 2011, as supplemented from time to time, relating to the HighMark Value Momentum Fund (the “Acquiring Fund SAI”), which is incorporated by reference in the Statement of Additional Information relating to this Prospectus/Proxy Statement. D-4 Class A Front-End Sales Charge Waivers: The front-end sales charge will be waived on Class A Shares bought: Through reinvestment of dividend and capital gain distributions. By investment companies advised by HighMark Capital Management, Inc., Union Bank, N.A., or their affiliates; or distributed by HighMark Funds’ distributor or its affiliates placing orders on each entity’s behalf. By state and local governments. By individuals rolling over distributions received from employee benefit trust accounts administered by Union Bank, N.A., into an individual retirement account (“IRA”) administered by the Bank, or for which the Bank serves as trustee or custodian. Future purchases will be subject to the appropriate sales charge. By individuals investing the proceeds from a required minimum distribution at age 70 1/2 from their employee benefit qualified plan or an IRA administered by Union Bank, N.A. By individuals investing proceeds received in connection with a distribution paid from a Union Bank, N.A. trust or agency account. By investment advisers or financial planners regulated by a federal or state governmental authority who are purchasing Class A Shares for their own account or for an account for which they are authorized to make investment decisions (i.e., a discretionary account) and who charge a management, consulting or other fee for their services; and clients of such investment advisers or financial planners who place trades for their own accounts, if the accounts are linked to the master account of the investment adviser or financial planner on the books and records of a broker or agent. By brokers, dealers and agents (as well as their employees, spouses and children under the age of 21) who have a sales agreement with the HighMark Funds’ distributor and are purchasing Class A Shares for their own account. By individuals buying Class A Shares on behalf of a qualified prototype retirement plan (other than an IRA, SEP-IRA or Keogh). By current or retired trustees (as well as their spouses, children, parents and grandchildren) of HighMark Funds; by directors, officers and employees (as well as their spouses, children, parents and grandchildren) of Union Bank, N.A., of the HighMark Funds’ distributor or its affiliated companies, of Boston Financial Data Services or of sub-advisers to the HighMark Funds. By investors receiving Class A Shares issued in plans of reorganization, such as mergers, asset acquisitions and exchange offers, to which HighMark Funds is a party.Subsequent purchases of Class A Shares by such investors will be subject to the appropriate sales charge. Through exchange of Class M Shares of HighMark Funds. By clients of financial intermediaries who would have otherwise been entitled to receive a front-end sales charge but who elect not to receive such front-end sales charge with respect to such clients. By participants in retirement plans, college savings plans or other plans for which the plan record-keeping is performed by financial intermediaries who would have otherwise been entitled to receive a front-end sales charge but who elect not to receive such front-end sales charge with respect to such plans. By investors approved by HighMark Capital Management, Inc. to provide capital to a Fund. The interpretation of these provisions as to the applicability of a special arrangement or waiver in a particular case is in the sole discretion of the HighMark Funds. These waivers and special arrangements may be amended or terminated at any time by any particular Fund. If you think you may be eligible for a sales charge waiver, contact your financial representative or HighMark Funds (1-800-433-6884) or consult the Acquiring Fund SAI. For categories 2 through 10, and 13 through 14 above, you must notify HighMark Funds at the time you buy the Shares that your purchase qualifies for a sales charge waiver. D-5 CDSC waivers: You may qualify for a CDSC waiver if: · you are selling Shares as part of a systematic withdrawal plan (“SWP”), provided that no more than 10% of the total market value of an account (calculated at the time the SWP is established) may be withdrawn over any 12 month period. · you are taking certain distributions from a retirement plan. · the shareholder has died or become disabled. You must notify us that you are eligible for a waiver under these circumstances at the time you wish to sell Shares. If you think you may be eligible for a CDSC waiver, contact your financial representative or HighMark Funds (1-800-433-6884) or consult the Acquiring Fund SAI. The Funds make sales charge and breakpoint information available, free of charge, on or through HighMark Funds’ Web site at www.highmarkfunds.com through the Funds’ prospectuses and statement of additional information, which are available for download or by request by selecting “Individual Investor,” and clicking on “Literature.” Fees for Distribution of Shares HighMark Funds has adopted 12b-1 plans with respect to Class A, Class B and Class C Shares that allow each Fund to pay distribution and service fees. The maximum distribution and service fee for each class of Shares is as follows: Share Class Percentage of Average Daily Net Assets Class A 0.25% Class B 0.75% Class C 1.00% Because 12b-1 fees are paid on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. For more information about the receipt by HighMark Capital Management, Inc. of 12b-1 fees paid on Class B and Class C Shares, please see “Choosing a Share Class” earlier in this section. Payments to Financial Firms Some or all of the sales charges, distribution fees and servicing fees described above may be paid or “reallowed” to the broker, dealer, financial adviser or other financial intermediaries, including UnionBanc Investment Services LLC and other affiliates of HighMark Capital Management, Inc., through which you purchase your Shares. In addition to the foregoing, your broker, dealer, financial adviser or other financial intermediaries may receive certain other payments and compensation described below. These arrangements may apply to any or all of your Shares, including but not limited to, Shares held through retirement plans. For purposes of the following, “financial firms” means brokers, dealers, financial advisers and other financial intermediaries. A Fund may make payments under HighMark Funds’ shareholder services plans relating to the Class A, Class Band Fiduciary Shares to financial firms that agree to provide certain shareholder support services for their customers or account holders who are the beneficial or record owners of Shares of the Fund. In consideration for such services, a financial firm is compensated by the applicable Fund at a maximum annual rate of up to 0.25% of the average daily NAV of the applicable class(es) of Shares of such Fund. The shareholder services plans are more fully described in the Acquiring Fund SAI. Financial firms may also receive sales charges, distribution fees, servicing fees and other compensation relating to other classes of Shares and other series of HighMark Funds not offered in this Prospectus/Proxy Statement. D-6 Revenue Sharing Payments. HighMark Capital Management, Inc. makes revenue sharing payments, out of its own assets, to financial firms for the sale of Shares of the Asset Allocation Portfolios and/or the maintenance of Share balances. These payments are made at an annual rate of up to 0.50% of the average daily net assets of the Asset Allocation Portfolios for purchases made prior to or on October 31, 2006, and at an annual rate of up to 0.25% of the average daily net assets of the Asset Allocation Portfolios for purchases made after October 31, 2006. These payments may be passed on to your financial adviser at the discretion of his or her financial firm. These payments may create an incentive for the financial adviser or his or her financial firm to recommend or offer Shares of the Asset Allocation Portfolios over other investment alternatives. Marketing Support Payments. HighMark Capital Management, Inc. may also make payments from its own assets to financial firms that sell series of HighMark Funds. The amounts of these payments may vary from time to time. Speak with your financial adviser to learn more about these payments. Payments for Distribution and Shareholder Services. In addition to the foregoing revenue sharing and marketing support payments, HighMark Capital Management, Inc., directly or through an agent, also pays out of its own assets compensation to financial firms for the sale and distribution of the Shares of any of the Funds and/or for the servicing of Shares of any of the Funds. These payments made by HighMark Capital Management, Inc. may be made to supplement commissions paid to financial firms, and may take the form of (1) due diligence payments for a financial firm’s examination of the Funds and payments for employee training and education relating to the Funds; (2) listing fees for the placement of the Funds on a financial firm’s list of mutual funds available for purchase by its clients; (3) fees for providing the Funds with “shelf space” and/or a higher profile for a financial firm’s financial consultants and their customers and/or placing the Funds on the financial firm’s preferred or recommended list; (4) marketing support fees for providing assistance in promoting the sale of Shares; (5) payments in connection with attendance at sales meetings for the promotion of the sale of Shares; (6) payments for maintaining shareholder accounts on a financial firm’s platform; and (7) payments for the sale of Shares and/or the maintenance of Share balances. Payments made by HighMark Capital Management, Inc. or its agents to a financial firm also may be used by the financial firm to pay for the travel expenses, meals, lodging and entertainment of the firm’s salespersons and guests in connection with education, sales and promotional programs. These programs, which may be different for different financial firms, will not change the price an investor will pay for Shares or the amount that a Fund will receive for the sale of Shares. A number of factors are considered in determining the amount of these additional payments, including each financial firm’s HighMark Funds sales and total assets, and the financial firm’s willingness to give HighMark Capital Management, Inc. or the Funds’ distributor access to its financial advisers for educational purposes. At times, the financial firm might include the Funds on a “select” or “preferred” list. HighMark Capital Management, Inc’s. goals include educating the investment advisers about the Funds so that they can provide suitable information and advice to prospective investors and shareholders of the Funds. For the calendar year 2010, the financial firms that received these additional payments, which totaled approximately $4.6 million, from HighMark Capital Management, Inc. include (but are not necessarily limited to) the following: Abacus Investment Inc Asset International, Inc. American Beacon Partners, Inc AXA Advisors, LLC American Investors Co.
